DETAILED ACTION
This action is in response to the amendments filed on Dec. 12th, 2019. A summary of this action:
Claims 22-41 have been presented for examination.
Claims 1-21 have been cancelled
The specification is objected to
The drawings are objected to
Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of a mental process without significantly more. 
Claims 32-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Glor et al., US 2012/0239364 in view of Buser et al., “Optimizing Esthetics for Implant Restorations in the Anterior Maxilla: Anatomic and Surgical Considerations”, 2004 
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of U.S. Patent No. 10,912,633 in view of Glor et al., US 2012/0239364
Claims 22-24, 32-33, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 and 47 of copending Application No. 16/486,542
Claims 25-31, and 34-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 and 47 of copending Application No. 16/486,542 in view of Glor et al., US 2012/0239364.
Claims 22-41 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 and 20 of copending Application No. 17/152291 in view of in view of Glor et al., US 2012/0239364.
Claims 22-41 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 and 20 of copending Application No. 17/152291 in view of in view of Glor et al., US 2012/0239364.
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
The instant specification is objected to as there are several issues with a lack of a space between words – the Examiner has provided a non-exhaustive list below of examples
Page 1, line 9 of the originally filed specification recites “of identifying an optimiseddental implant to be applied to a maxillary arch” – the term “optimiseddental” should have a space or hyped, e.g. “optimised dental“
Page 2, line 1 recites a similar issue (“optimiseddental”) and is objected to under a similar rationale
Page 2, line 6 recites a similar issue (i.e. “aneasy-...”) and is objected to under a similar rationale
Page 2, line 10 recites a similar issue (“implantintended”) and is objected to under a similar rationale
Page 2, line 14: “disclosesasystemof” – similar issue as above, objected to under a similar rationale 
Page 4, line 10: “schematicview” – similar issue as above, objected to under a similar rationale 
Page 5, line 18: “lowerscaffold” – similar issue as above, objected to under a similar rationale 
Page 6, line 30: “screenshotin” – similar issue as above, objected to under a similar rationale  
Page 8, line 27: “themaxillary”  – similar issue as above, objected to under a similar rationale  
Page 9, line 4: “PDprovided,” – similar issue as above, objected to under a similar rationale  
Appropriate correction is required.

Drawings
The drawings are objected to because:
As per 37 C.F.R. 1.84: “(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." ...”
The present drawings are not numbered consecutively. The first figure is figure 1, the second figure is figure 8, the third figure is figure 4, and so on.  

In addition, figures 2-3 are for the same figure, i.e. for a “one complete view”, which as shown appears to be a screen-capture of a GUI. As per 37 C.F.R. 1.84: “Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter” Alternatively, part numbers or text labels may be used to designate which portions of the GUI link to which portions of the specification, e.g. see figure 5 and figure 14. 

In addition: Figures 2-3, as well as figure 15, contain a substantial amount of text, however this text is not clearly legible: As per 37 C.F.R. 1.84: “(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings;”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation – 112(f) invocation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 32, and the dependents thereof, have numerous limitations (in bold) that invoke 112(f): 
...
	a first calculation module configured to calculate an ideal prosthetic axis for the provided dental prosthesis according to said simulation,...
	a second calculation module configured to calculate a first cervical distance and a first apical distance of said maxillary bone at said edentulous site as a function of said graphical simulation, ...
	a third calculation module configured to calculate a second cervical distance and a second apical distance of said maxillary bone at said edentulous site as a function of said graphical simulation, ...
	a fourth calculation module configured to calculate an ideal surgical axis on said maxillary bone as a function of said cervical distances and of said apical distances,...
	Page 7 of 12DOCKET NO.: EMAN_0023_USPATENTa fifth calculation module configured to calculate a bone height of said maxillary bone as a function of said calculated first cervical distance and first apical distance,...
	a movement module configured to move said ideal surgical axis by determining a compromising surgical axis corresponding to a variable deviation angle with respect to said ideal prosthetic axis;
	and a simulation module configured to simulate said optimized implant site in said maxillary bone,...
...
	a comparison module configured to compare said first representative parameters with said second representative parameters;
and a first identification module configured to identify one or more dental implants for said optimized implant site as a function of the comparison performed by the comparison module. 

Regarding Claim 35.

	The system according to claim 34, wherein said second processing unit further comprises a second identification module configured to identify one or more optimal dental implants as a function of the comparison performed by said comparison module when said rating is minimized. 

Regarding Claim 39.

	The system according to claim 36, wherein said second processing unit comprises an optimization module configured for:
assigning a rating to said implant site as a function of the comparison made by the comparison module between said deviation angle variable with default threshold values of deviation angles...

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

bold) that invoke 112(f): 
	...
	a first calculation module configured to calculate ...
	a second calculation module configured to calculate...
	a third calculation module configured to calculate ...
	a fourth calculation module configured to calculate...
	Page 7 of 12DOCKET NO.: EMAN_0023_USPATENTa fifth calculation module configured to calculate ...
	a movement module configured to move said ideal surgical axis...
	and a simulation module configured to simulate ...
...
	a comparison module configured to compare...
	and a first identification module configured to identify ...

Claim 35: 
	...a second identification module configured to identify ...

Claim 39: 
	...an optimization module configured for: assigning a rating to said implant site...

The above noted claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, 

See at least page 39 of the instant specification. The claimed modules that invoke § 112(f) above are all part of the processing units [e.g., processors] however as per page 39: “the processing unit 10 is presented as divided into distinct functional modules (memory modules or operating modules) for the sole purpose of describing the functionality in a clear and complete manner...while the several modules may correspond to hardware entities and/or software routines forming part of the programmed device...

In view of the instant specification, it is unclear from the specification what structure, material, or acts are clearly linked to the modules to perform the entire claimed function, nor is it clear if it should be structure (e.g., “hardware entities”) or acts (e.g., “software routines”), or some combination thereof. 

For purposes of Examination: the Examiner interprets claim 32 in view of page 39, including lines 20-21: “The processing unit may further make use of one or more processors for executing the instructions contained in the memory modules”:
“An identification system for identifying at least one dental implant for an implant site, the system comprising:

graphically simulating...
simulating an optimized implant site...” 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of a mental process without significantly more. 

Step 1
	Claim 22 is directed towards the statutory category of an process.
	Claim 32 is directed towards the statutory category of an apparatus.
Claim 41 is directed towards the statutory category of an process.



Step 2, Claims 22 and 41, and the dependents thereof 
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 22 is:
	A ...method of identifying at least one dental implant for an implant site, the method comprising:
	graphically simulating...an anatomy of an envisioned dental prosthesis and of a respective edentulous site corresponding to an identified tooth, wherein said envisioned dental prosthesis is couplable to a dental implant that is insertable into a maxillary bone; - under the broadest reasonable interpretation, this step recites a person performing an observation and/or an evaluation – e.g. a person mentally visualizing “an anatomy...” for a dental implantation, or drawing it out with the assistance of pen and paper (e.g., fig. 1 and fig. 10A of the instant specification)
	simulating an optimized implant site in said maxillary bone, wherein said optimized implant site has an at least partially cylindrical volumetric shape inscribed in a circumscribing volume, said simulation being performed as a function of at least said identified tooth, a first cervical distance of said maxillary bone at an edentulous site, a first apical distance of said maxillary bone at said edentulous site, a second cervical distance of said maxillary bone at said edentulous site, a second apical distance of said maxillary bone at said edentulous site, a first bone height of said maxillary bone at said edentulous site, and a variable deviation angle; - under the broadest reasonable interpretation, this step recites a person making an observation and evaluation, e.g. a person mentally determining the geometry for a dental implantation – as to the phrase “simulating an optimized implant site”, under the BRI this recites a person mentally visualizing, as part of the determination, the implant site, or drawing it out with the assistance of pen and paper (e.g., fig. 1 and fig. 10A of the instant specification) – in addition, the claims make no recitation of how this is optimized but merely recite that it is, e.g. drawing or mentally visualizing an ideal dental implantation 
	wherein the optimized implant site is further simulated as a function of first representative parameters thereof comprising at least a diameter of said at least partially cylindrical volumetric shape and a height of said at least partially cylindrical volumetric shape, wherein said first representative parameters have values varying as a function of said variable deviation angle;  - under the broadest reasonable interpretation, this step recites a person making an observation and evaluation, or drawing it out with the assistance of pen and paper 
	...
	comparing said first representative parameters with said second representative parameters; - under the broadest reasonable interpretation, this step recites a step of a person performing a judgment and/or an evaluation
	and identifying one or more optimal dental implants for said optimized implant site as a function of the comparison between said first representative parameters and said second representative parameters - under the broadest reasonable interpretation, this step recites a step of a person providing an opinion and/or a judgment 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
As such, the claimed invention is directed towards a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claims 22 and 41 - “computer-implemented”
Claim 22 - “via a computer-implemented simulation graphic”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
providing a database comprising second representative parameters of existing dental implants;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claims 22 and 41 - “computer-implemented”
Claim 22 - “via a computer-implemented simulation graphic”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
providing a database comprising second representative parameters of existing dental implants;

The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 23 recites additional steps in the mental process – wherein the “(claimed "computations can be made by pencil and paper calculations"); University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367, 129 USPQ2d 1409, 1411-12 (Fed. Cir. 2019)” (see MPEP §2106.04(a)) – as to the step of “moving...” – this is merely another step in the mental process, e.g. a mental evaluation and/or a judgement
Claim 24 recites another step in the mental process, e.g. a person performing an evaluation and/or a judgment 
Claim 25 is merely an insignificant extra-solution activity of “Selecting a particular data source or type of data to be manipulated” as per MPEP §2106.05(g) 
Claim 26 recites another step in the mental process, e.g. a person performing steps for providing a judgement and/or an opinion 
Claim 27 recites another portion of the mental process, e.g. a person performing a judgment and/or evaluation  “as a function of a different comparison priority”
Claim 28 recites another step in the mental process, e.g. a person performing an evaluation 
Claim 29 recites another step in the mental process, e.g. a person performing an evaluation 
Claim 30 recites additional steps in the mental process, e.g. providing an opinion/judgment (“assigning a rating...”), and steps of the mental process in providing the opinion/judgment
Claim 31 recites another step in the mental process, e.g. a person providing an opinion/judgment 

The claimed invention recites a mental process without significantly more.

Step 2, Claims 32, and the dependents thereof 
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 32 is:
	...
	graphically simulate an anatomy of a provided dental prosthesis and a respective edentulous site corresponding to an identified tooth, wherein said provided dental prosthesis is couplable to a dental implant which is insertable into a maxillary bone; - under the broadest reasonable interpretation, this step recites a person performing an observation and/or an evaluation – e.g. a person mentally visualizing “an anatomy...” for a dental implantation, or drawing it out with the assistance of pen and paper (e.g., fig. 1 and fig. 10A of the instant specification)
	...simulate an optimized implant site starting from the simulation of the anatomy of the provided dental prosthesis - under the broadest reasonable interpretation, this step recites a person making an observation and evaluation
...calculate an ideal prosthetic axis for the provided dental prosthesis according to said simulation, wherein said ideal prosthetic axis is an axis crossing an ideal point of the provided dental prosthesis as a function of the identified tooth; - under the broadest reasonable interpretation, this step recites a person perform an evaluation - wherein the “(claimed "computations can be made by pencil and paper calculations"); University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367, 129 USPQ2d 1409, 1411-12 (Fed. Cir. 2019)” (see MPEP §2106.04(a)) 
	...calculate a first cervical distance and a first apical distance of said maxillary bone at said edentulous site as a function of said graphical simulation, in which the distances are calculated in a first direction with respect to said maxillary bone, wherein said first cervical distance is detected at a first cervical portion relative to a reference portion; - under the broadest reasonable interpretation, this step recites a person perform an evaluation - wherein the “(claimed "computations can be made by pencil and paper calculations"); University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367, 129 USPQ2d 1409, 1411-12 (Fed. Cir. 2019)” (see MPEP §2106.04(a)) 
...calculate a second cervical distance and a second apical distance of said maxillary bone at said edentulous site as a function of said graphical simulation, in which the distances are calculated in a second direction with respect to the maxillary bone; - under the broadest reasonable interpretation, this step recites a person perform an evaluation - wherein the “(claimed "computations can be made by pencil and paper calculations"); University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367, 129 USPQ2d 1409, 1411-12 (Fed. Cir. 2019)” (see MPEP §2106.04(a)) 
	...calculate an ideal surgical axis on said maxillary bone as a function of said cervical distances and of said apical distances, wherein said ideal surgical axis is an axis configured to perform an ideal halving of the bone quantity of the maxillary bone at the edentulous site, wherein the ideal prosthetic axis and the ideal surgical axis determine a reference system for said dental implant, and wherein said ideal prosthetic axis and said ideal surgical axis are offset by a deviation angle; - under the broadest reasonable interpretation, this step recites a person perform an evaluation - wherein the “(claimed "computations can be made by pencil and paper calculations"); University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367, 129 USPQ2d 1409, 1411-12 (Fed. Cir. 2019)” (see MPEP §2106.04(a)) 
	...Page 7 of 12DOCKET NO.: EMAN_0023_USPATENT......calculate a bone height of said maxillary bone as a function of said calculated first cervical distance and first apical distance, in which said bone height is representative of a bone availability of said maxillary bone at said edentulous site; - under the broadest reasonable interpretation, this step recites a person perform an evaluation - wherein the “(claimed "computations can be made by pencil and paper calculations"); University of Florida Research 
	...move said ideal surgical axis by determining a compromising surgical axis corresponding to a variable deviation angle with respect to said ideal prosthetic axis; - under the broadest reasonable interpretation, this step recites a person making a judgment/evaluation
	... simulate said optimized implant site in said maxillary bone, in which said optimized implant site has an at least partially cylindrical volumetric shape inscribed within an expected circumscribing volume, said simulation being performed as a function of at least said identified tooth, said first cervical distance, said first apical distance, said second cervical distance, said second apical distance, said bone height, and said variable deviation angle, wherein the optimized implant site is simulated at least as a function of first representative parameters including at least a diameter of said at least partially cylindrical volumetric shape and a height of said at least partially cylindrical volumetric shape, wherein said first representative parameters have variable values as a function of said variable deviation angle;  - under the broadest reasonable interpretation, this step recites a person making an observation and evaluation, e.g. a person mentally determining the geometry for a dental implantation – as to the phrase “simulating an optimized implant site”, under the BRI this recites a person mentally visualizing, as part of the determination, the implant site, or drawing it out with the assistance of pen and paper (e.g., fig. 1 and fig. 10A of the instant specification) – in addition, the claims make no recitation of how this is optimized but merely recite that it is, e.g. drawing or mentally visualizing an ideal dental implantation
 compare said first representative parameters with said second representative parameters;- under the broadest reasonable interpretation, this step recites a step of a person performing a judgment and/or an evaluation
	...identify one or more dental implants for said optimized implant site as a function of the comparison performed by the comparison module - under the broadest reasonable interpretation, this step recites a step of a person providing an opinion and/or a judgment 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
As such, the claimed invention is directed towards a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a 
“An ... system...the system comprising:...”
“computer-implemented graphic simulator”
“...processing unit...”
“...calculation module...”
“...movement module...”
“...a simulation module...”
“...a database...”
“... a second processing unit...”
“...a comparison module...”
“...a first identification module...”

In addition, the following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
providing a database comprising second representative parameters of existing dental implants;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
“An ... system...the system comprising:...”
“computer-implemented graphic simulator”
“...processing unit...”
“...calculation module...”
“...movement module...”
“...a simulation module...”
“...a database...”
“... a second processing unit...”
“...a comparison module...”
“...a first identification module...”

In addition, the following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
providing a database comprising second representative parameters of existing dental implants;

The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 33  recites another step in the mental process, e.g. a person performing an evaluation and/or a judgment 
Claim 34 is merely an insignificant extra-solution activity of “Selecting a particular data source or type of data to be manipulated” as per MPEP §2106.05(g) 
Claim 35 recites another step in the mental process, e.g. a person performing steps for providing a judgement and/or an opinion 
Claim 36 recites another portion of the mental process, e.g. a person performing a judgment and/or evaluation  “as a function of a different comparison priorities”
Claim 37 recites another step in the mental process, e.g. a person performing an evaluation 
Claim 38 recites another step in the mental process, e.g. a person performing an evaluation 
Claim 39 recites additional steps in the mental process, e.g. providing an opinion/judgment (“assigning a rating...”), and steps of the mental process in providing the opinion/judgment
Claim 40 recites another step in the mental process, e.g. a person providing an opinion/judgment 

The claimed invention recites a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glor et al., US 2012/0239364 in view of Buser et al., “Optimizing Esthetics for Implant Restorations in the Anterior Maxilla: Anatomic and Surgical Considerations”, 2004 

Regarding Claim 22.
Glor teaches:
A computer-implemented method of identifying at least one dental implant for an implant site, the method comprising: (Glor, see the abstract, and see ¶ 93 – this is a computer-implemented method for “dental implant planning”)
	graphically simulating, via a computer-implemented simulation graphic, an anatomy of an envisioned dental prosthesis and of a respective edentulous site corresponding to an identified tooth, wherein said envisioned dental prosthesis is couplable to a dental implant that is insertable into a maxillary bone; (Glor, see figures 26-27, and ¶¶ 131-132: “FIG. 26 shows a 3D model of a jaw (2)...” – i.e. this is a graphical simulation of the maxillary bone [see the figure, this is visually shown as the upper jawbone/maxillary bone] wherein this figure shows that there is a tooth missing wherein as per ¶ 174: “The present invention also incorporates a method to automatically identify individual teeth in a 3D model of a scan prosthesis (16) or a 3D model of the jaw (2). In an illustrative embodiment of this method the complex 3D model of the jaw (2) or scan prosthesis (16) is broken up sequentially and subdivided into less complex and more identifiable regions or patches (39) (see FIG. 26, 27).” – in other words, this graphically simulates the maxillary bone with a missing tooth and detects the location of the missing tooth, as well as the other “individual teeth” that were identified  - see ¶ 53 for clarification: “It is a feature of the present invention that the presence and positions of teeth (e.g. natural or artificial) are automatically recognized ...Conversely, the missing teeth can now be identified and replaced by implants.” – the Examiner notes that the edentulous site, under the BRI, is the site of “the missing teeth” (e.g. instant specification, page 7 lines 15-20)
Computerized automatic or semi-automatic virtual implant placement may be performed on a computerized jaw model...”wherein ¶ 54 adds: “Another feature of the present invention is that implant dimensions, positions and directions are automatically or semi-automatically proposed and/or verified based on a known position of a prosthetic element relative to the bone of the patient.” – e.g. ¶ 109 and fig. 4: “FIG. 4 shows the 3D models of an edentulous jaw (2), a corresponding tooth set-up (1) with several prosthetic elements (7) and of a nerve (3); it also shows the restorative space (5) of several planned implants”
	simulating an optimized implant site in said maxillary bone, wherein said optimized implant site has an at least partially cylindrical volumetric shape inscribed in a circumscribing volume, said simulation being performed as a function of at least said identified tooth(Glor, ¶ 10: “Implants can be chosen from a digital implant library (different implant brands, lengths, diameters, etc.).” – in other words, the implants are sized based on “lengths” and “diameters” [such as for a cylinder], e.g. ¶ 169: “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met.” – as such, a skilled person would have inferred that the implant site has a cylindrical shape, as the implant for the implant site is sized by “diameter” and “length”)
, a first cervical distance of said maxillary bone at an edentulous site, a first apical distance of said maxillary bone at said edentulous site,...a first bone height of said maxillary bone at said edentulous site, and a variable deviation angle; (For claim interpretation see figure 10A and the accompanying description in the instant specification
Glor, see figure 15 – the Examiner has annotated fig. 15 below to show what a skilled person would have inferred as being part of Glor’s calculations in view of at least the below citations of Glor – to summarize, see figure 15 as annotated below and ¶ 169 of Glor – Glor optimizes the “length” of the implant relative to at least the “apical” distance and the “bone level”, wherein this would have also included calculating the cervical distance and the bone height - ¶ 169 also provides an example calculation of a deviation angle 
 Glor, ¶ 120: “FIG. 15 shows an implant (6) with unicortical fixation, positioned at a distance f with respect to a nerve (3) [example of an apical distance], and with its implant shoulder (27) at distance e relative to the entry point in the jaw (2);”, e.g. ¶ 91: “The apical and lingual distances may be respectively 3 mm and 2 mm for frontal teeth and 1 mm and 2 mm for distal teeth. 
see ¶ 153: “The position of the shoulder [top] of the implant relative to the surface of the bone (ideally between 1.5 and 2 mm above bone level);” and ¶ 148: “The proximity (f) of the implant model to the 3D model of a nerve or blood vessel (see FIG. 15);”
Glor, ¶ 169: “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met. This constitutes a global optimization problem, e.g. identification of optimal values for multiple parameters, which can be solved for instance using length, angle, distance, orientation, etc., is associated with a scoring value. As the parameter is modified, for instance the angle of the implant is changed by 1° [example of a deviation angle], the score of the parameter is updated”  

    PNG
    media_image1.png
    800
    838
    media_image1.png
    Greyscale

wherein the optimized implant site is further simulated as a function of first representative parameters thereof comprising at least a diameter of said at least partially cylindrical volumetric shape and a height of said at least partially cylindrical volumetric shape, wherein said first representative parameters have values varying as a function of said variable deviation angle; (Glor, ¶ 169: “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met. This constitutes a global optimization problem, e.g. identification of optimal values for multiple parameters, which can be solved for instance using a cost function such as a discrete cost function. Each individual parameter, e.g. position, length, angle, distance, orientation, etc., is associated with a scoring value. As the parameter is modified, for instance the angle of the implant is changed by 1 °, the score of the parameter is updated)
	providing a database comprising second representative parameters of existing dental implants; (Glor, ¶ 10: “Implants can be chosen from a digital implant library [example of the database] (different implant brands, lengths, diameters, etc. [examples of the parameters]).” and for clarity ¶¶ 38-42: “the step of determining candidate implant dimensions, positions, orientations and configurations may comprise...placing implants from a digital implant library along the respective axes with the implant shoulders at a given distance from the entry point of the axes in the bone,”
	comparing said first representative parameters with said second representative parameters; (Glor, abstract: “comparing implant plans to each other or to given criteria,”, e.g. ¶  For each of the implants, in each position, checks are performed in order to score the solution. Scoring a solution means providing one or more goodness of fit criteria and one or more goodness of fit values for this/these criterion/criteria.” – this is an example of comparing the various implants with various parameters)
	and identifying one or more optimal dental implants for said optimized implant site as a function of the comparison between said first representative parameters and said second representative parameters. (Glor, abstract: “selecting or improving an implant plan [including identifying].”, e.g. , ¶ 169: “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met. This constitutes a global optimization problem, e.g. identification of optimal values for multiple parameters, which can be solved for instance using a cost function such as a discrete cost function...A weighted average value for the different scores can be used to evaluate the acceptability of the proposed implant plan. [with the identified one or more optimal implants]”

Glor does not explicitly teach:
...a second cervical distance of said maxillary bone at said edentulous site, a second apical distance of said maxillary bone at said edentulous site...

Buser teaches: 
...a second cervical distance of said maxillary bone at said edentulous site, a second apical distance of said maxillary bone at said edentulous site... (Buser, abstract: “The placement of dental implants in the anterior maxilla is a challenge for clinicians because of patients’ exacting esthetic demands and difficult pre-existing anatomy...An ideal implant position in all 3 dimensions is required. These mesiodistal, apicocoronal, and orofacial dimensions are well described, defining “comfort” and “danger” zones for proper implant position in the anterior maxilla. During surgery, the emphasis is on proper implant selection to avoid oversized implants, careful and low-trauma soft tissue handling, and implant placement in a proper position using either a periodontal probe or a prefabricated surgical guide.” – then see figures 9a to 9c which provide for the “correct implant position” in “3 dimensions”, include seeing the captions such as for 9c: “Correct implant position in the apicocoronal dimension. The implant shoulder is positioned about 1 mm apical to the CEJ of the contralateral tooth in patients without gingival recession. The danger zone is entered when the implant is placed too far apically using excessive countersinking, or too far coronally, which results in implant shoulder exposure at the mucosa”, i.e. Buser teaches that the “correct implant position” is based on multiple distances, including multiple cervical and apical distances as visually show in the green zones in the figures, as taken in combination it would have been obvious for Glor’s 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Glor on a system for “dental implant planning” (Glor, abstract) with the teachings from Buser on “An ideal implant position in all 3 dimensions” for the “placement of dental implants” (Buser, abstract).. The motivation to combine would have been that “Correct 3-dimensional positioning of the planned implant restoration is the driving force in implant placement. This will allow for optimal support and stability of the peri-implant hard and soft tissues...When planning for an ideal 3-dimensional implant position, a distinction is made between so called “comfort” and “danger” zones in each dimension. Selection and placement of the dental implant should be based on the planned restoration in these zones. If the implant shoulder is positioned within the danger zones, one of the above-mentioned complications could occur, potentially resulting in esthetic shortcomings. Implants positioned in the comfort zones provide the basis for an esthetic restoration.” (Buser, page 49, col. 1, ¶¶ 1-2))

Regarding Claim 23.
Glor, as taken in combination with Buser, teaches:
The method of claim 22, further comprising:
	calculating an ideal prosthetic axis for said envisioned dental prosthesis as a function of said graphic simulation, wherein said ideal prosthetic axis is an axis crossing an ideal point of the envisioned dental prosthesis as a function of the identified tooth; (Glor, ¶ 140: “Preferentially the direction of the projection is given by the apico-incisal axis (10) of the prosthetic element (7) [example of the calculated ideal prosthetic axis]. The axis can be found for instance by calculating the smallest bounding box (11) (see FIG.11) to still hold the prosthetic element and determining the distance from the prosthetic element to the jaw bone along each of the three principal axes of the bounding box. The axis yielding the shortest distance is the apicoincisal axis of the element.” – and see figures 9-11 which visually show this)
	calculating the first cervical distance and the first apical distance of said maxillary bone at said edentulous site as a function of said graphic simulation, wherein the first cervical distance and the first apical distance are calculated in a first direction relative to said maxillary bone, and wherein said first cervical distance is detected at a first cervical portion with respect to a reference portion; (Glor, as cited above, see the annotated figure 15 and the citations for the annotations, including ¶ 169 for the vertical/apical distances – these are calculated as part of the optimization and  ¶ 52: “...Accordingly patients may be scanned to obtain 3D volume image data. Computerized automatic or semi-automatic virtual implant placement may be performed on a computerized jaw model...” [example of being as a function of the graphic simulation]
as to the maxillary bone – see Glor figure 26 which provides an example of applying the system to a missing tooth on the maxillary bone
	as to the distances being in directions relative to the bone: see the citations above, a skilled person would have recognized that these distances are in direction relative to said maxillary bone when applied to the maxillary bone in fig. 26
	as to the reference portion: under the BRI in view of the instant specification (fig. 10A, page 17, ¶ 1), the reference portion is, for example, a nerve, e.g. Glor ¶ 147 “The proximity (f) of the implant model to the 3D model of a nerve or blood vessel”)
 	calculating the second cervical distance and the second apical distance of said maxillary bone at said edentulous site as a function of said graphic simulation, wherein the first cervical distance and the first apical distance are calculated in a second direction relative to the maxillary bone; (Glor, as cited above, include seeing the annotated figure 15 and the citations for the annotations, including ¶ 169 – this would have been obvious in view of Glor’s optimization as combined with Buser’s figures 9a-9c as cited above, i.e. the “comfort zones” for “planning for an ideal 3-dimensional implant position” (Buser, page 8, ¶¶ 1-2), i.e. it would have been obvious to calculate a plurality of these distances in 3D for the optimization to ensure that the implant is in the “Correct implant position”/”comfort zones”)
	calculating an ideal surgical axis on said maxillary bone as a function of said first and second cervical distances and said first and second apical distances, wherein said ideal surgical axis is an axis configured to perform an ideal halving of the bone quantity of the maxillary bone at the edentulous site, wherein the ideal prosthetic axis and the ideal surgical axis define a reference system for said dental implant, and wherein said ideal prosthetic axis and said ideal surgical axis are offset by a deviation angle; (Glor, ¶ 114: “FIG. 9 shows a single prosthetic element (7) relative to the jaw (2) of the patient. The spatial boundaries (4) limiting the possible implant positions [example of a plurality of ideal surgical axes – i.e. the implant is implanted within these boundaries] are dictated by two point grids (8) on the incisal/occlusal and apical surfaces of the prosthetic element (7);” and see figure 9 – to this be calculated, ¶ 169:  “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met. This constitutes a global optimization problem, e.g. identification of optimal values for multiple parameters, which can be solved for instance using a cost function such as a discrete cost function. Each individual parameter, e.g. position, length, angle, distance, orientation, etc., is associated with a scoring value. As the parameter is modified, for instance the angle of the implant is changed by 1 ° [an example of changing/modifying an ideal surgical axis within the boundaries – the angle here is an example of the offset deviation angle], the score of the parameter is updated”
as to the ideal halving of bone quantity: ¶ 11: “Each individual implant position can be evaluated in terms of the volume of available bone, ...described as the "triangle of bone" by Ganz...” and ¶ 51: “The methods are based on predefined rules that relate to biomechanical considerations (e.g. quantity of bone, quality of bone, etc.) and aesthetical considerations (e.g. shape of the tooth, emergence profile, etc.).” – under the broadest reasonable interpretation of ideal halving Glor provides an example of this, i.e. Glor’s implant reduces the “quantity of bone” by at least the amount of material removed due to the implant, which is an example of the ideal halving at the edentulous site 
calculating a bone height of said maxillary bone as a function of said first cervical distance and said first apical distance, wherein said bone height is representative of a bone availability of said maxillary bone at said edentulous site; (Glor, as cited above, see the annotated figure 15 and the citations for the annotations, and ¶ 169 – this is part of the optimization for the implant “length” – as to the bone availability – Glor ¶ 11: “Each individual implant position can be evaluated in terms of the volume of available bone, ...described as the "triangle of bone" by Ganz...” and  Glor ¶ 51: “The methods are based on predefined rules that relate to biomechanical considerations ( e.g. quantity of bone, quality of bone, etc.) and aesthetical considerations (e.g. shape of the tooth, emergence profile, etc.).”) 
	and moving said ideal surgical axis so as to determine a surgical compromise axis corresponding to the variable deviation angle with respect to said ideal prosthetic axis. (Glor, ¶ 169 as cited above: “As the parameter is modified, for instance the angle of the implant is changed by 1” – this is an example of moving the ideal surgical axis by 1 degree wherein this is part of the optimization – i.e. the system finds the optimal set of parameters, including the surgical axis so as to determine the optimal implant plan, including the final surgical comprise axis [the final “angle” of the implant])

Regarding Claim 24.
Glor teaches: 
	The method according to claim 22, wherein said first representative parameters further comprise one or more rating values of said optimized implant site defined as a function of a comparison between said first representative parameters and reference threshold values wherein said optimized implant site is identified with a rating defined as a combined function of said rating values. (Glor, ¶ 169 as cited above including the last sentence: “A weighted average value for the different scores can be used to evaluate the acceptability of the proposed implant plan.” which is an example of the rating being a combined function of said rating values)

Regarding Claim 25.
Glor teaches:
	The method according to claim 24, wherein the database comprises said second representative parameters representative of a tooth identifier for an existing implant, an implant diameter for an existing implant, an implant height for an existing implant, a deviation angle for an existing implant, a rating identifier for an existing implant, an implant manufacturer, and an implant model. (Glor, ¶ 10: “Implants can be chosen from a digital implant [i.e. library of implant models] library (different implant brands [example of manufacturer], lengths, diameters, etc.)” – wherein a skilled person would have inferred that these were existing – as to the tooth identifier, ¶ 161: “The latter distances are different for molars, premolars, incisors and canines.”, e.g. ¶ 159: “Some of the checks can be specific for or defined in function of a particular type of element (frontal vs. distal; incisor vs. canine, etc.).” – a skilled person would have inferred that the type of tooth is identified, i.e. an implant for an “incisor vs. canine” or for a “molar” 
	as to the rating identifier: ¶ 51: “automated methods to determine or verify the optimal amount, dimensions, position, direction and configuration of dental implants in the ” – this is an example of the database having rating identifiers, i.e. as part of the process to “verify the optimal...” implant plan
as to the deviation angle: ¶ 164: “...This approach has the advantage that the spatial boundaries for the restorative spaces of the implants or even potential implant axes can be predefined as part of the library.”)

Regarding Claim 26.
Glor teaches: 
	The method according to claim 25, wherein the one or more optimal dental implants are identified as a function of the comparison between said first representative parameters and said second representative parameters when said rating is minimized.  (Glor, ¶ 169 as cited above including the last sentence: “A weighted average value for the different scores can be used to evaluate the acceptability of the proposed implant plan.” which is an example of the rating being a combined function of said rating values – as to minimizing this “weighted average value” this would have been obvious as per ¶ 169: “This constitutes a global optimization problem, e.g. identification of optimal values for multiple parameters, which can be solved for instance using a cost function such as a discrete cost function.” – Glor’s “weighted average value” is a “cost function” for “global optimization”, wherein a skilled person would have found obvious that this would have included minimizing the value as the global optimum)

Regarding Claim 27.
Glor teaches: 
The method according to claim 22, wherein said comparison between said first representative parameters and said second representative parameters is performed as a function of a different comparison priority. (Glor, ¶ 169 as cited above including the last sentence: “A weighted average value for the different scores can be used to evaluate the acceptability of the proposed implant plan.” – the “weighted” is an example of a comparison priority)

Regarding Claim 28.
Glor teaches: 
	The method according to claim 26, wherein minimizing said rating comprises comparing said deviation angle with predefined threshold values of deviation angles comprising a first predefined deviation angle threshold value and a second predefined deviation angle threshold value, wherein the first predefined deviation angle threshold value is less than the second predefined deviation angle threshold value. (Glor, ¶ 114: “FIG. 9 shows a single prosthetic element (7) relative to the jaw (2) of the patient. The spatial boundaries (4) limiting the possible implant positions are dictated by two point grids (8) on the incisal/occlusal and apical surfaces of the prosthetic element (7);” – in other words, there is a range of deviation angles within the depicted “spatial boundaries” – these limit the “possible implant positions” – as shown, there are two of these boundaries [two thresholds that are pre-defined], i.e. the implant angle and position must be within these two thresholds [hence, a skilled person would have also inferred that one threshold angle, e.g. from the left-boundary, is less than a second threshold angle, e.g. that of the right boundary])
to these including being predefined: ¶ 164: “This approach has the advantage that the spatial boundaries for the restorative spaces of the implants or even potential implant axes can be predefined as part of the library. The process, optionally automated, of determining an adequate implant plan can thereby be considerably accelerated.”

Regarding Claim 29.
Glor teaches: 
	The method according to claim 28, wherein comparing said deviation angle comprises recalculating said bone thickness and moving said surgical axis with respect to said ideal prosthetic axis maintained in a fixed position, so as to bring about a reduction in said variable deviation angle, wherein said recalculating and said moving are performed as long as the variable deviation angle remains greater than said first default threshold value of the deviation angle, said deviation angle being minimized when it is less than said first default threshold value of the deviation angle. (Glor, ¶ 114 and figure 9 for the “spatial boundaries (4) limiting the possible implant positions)” then see ¶ 169:  “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met. This constitutes a global optimization problem, e.g. identification of optimal values for multiple parameters, which can be solved for instance using a cost function such as a discrete cost function. Each individual parameter, e.g. position, length, angle, distance, orientation, etc., is associated with a scoring value. As the parameter is modified, for instance the angle of the implant is changed by 1° [example of a deviation angle], the score of the parameter is updated”   - also, see figure 15 as in other words this teaches optimizing the implant that “the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met.” wherein the “orientations” are within said “spatial boundaries” – i.e. the optimization results in a final deviation “angle” within the “spatial boundaries” wherein during the optimization the bone height is recalculated (e.g., as part of the “length” optimization) 
	as to the direction of movement for the surgical axis: ¶ 149: one of the scores to optimize is “The extent to which the implant is centered in the bone (see FIG. 17).” and ¶ 151: “The extent to which the axis of the implant is centered in the contour of the incisal/occlusal point grid, the implants' long axis should preferably emerge in the centre of the occlusal surface of the teeth;” – in other words this scores based on how centered the implant is within the spatial boundaries of fig. 9 – as to the BRI for the reduction of the variable deviation angle, see fig. 9 in the instant specification and its description on at least page 15 – these depict that the “surgical ideal axis” is centered on the “ideal prosthetic axis”, e.g. the centering of Glor)

Regarding Claim 30.
Glor teaches: 
	The method according to claim 29, comprising:
	assigning a rating to said implant site as a function of said comparing said variable deviation angle with the default threshold value of the deviation angle, wherein said rating decreases as the deviation angle decreases and tends towards zero as the deviation angle tends towards its optimized value, wherein said assigning a rating includes moving the surgical axis, calculating a bone height of said bone, recalculating said first and second cervical distances and said first and second apical distances as a function of said variable deviation angle, identifying a corresponding optimal implant site, and identifying corresponding optimal dental implants. (Glor,  ¶ 149: one of the scores to optimize is “The extent to which the implant is centered in the bone (see FIG. 17).” and ¶ 151: “The extent to which the axis of the implant is centered in the contour of the incisal/occlusal point grid, the implants' long axis should preferably emerge in the centre of the occlusal surface of the teeth;” – these are examples of the rating as a function of the deviation angle, wherein the scores are optimal for a “centered” angle [example of the angle/score tends towards zero] – see ¶ 114  ¶ 114 and figure 9 for the “spatial boundaries (4) limiting the possible implant positions)” [examples of the thresholds] 
then ¶ 169: “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met....As the parameter is modified, for instance the angle of the implant is changed by 1 °, the score of the parameter is updated...A weighted average value for the different scores can be used to evaluate the acceptability of the proposed implant plan.”)

Regarding Claim 31.
Glor teaches: 
	The identification method according to claim 30, comprising at least one of:
assigning a rating to a measure of said diameter of said at least partially cylindrical volumetric shape or said implant diameter based on a comparison between said diameter and one or more default diameter threshold values; (Glor, ¶ 169: “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met...Each individual parameter, e.g. position, length, angle, distance, orientation, etc., is associated with a scoring value. ” and Glor, ¶ 162: “A limit can be set to the amount of different implant brands, lengths and/or diameters used for the treatment of a single patient.”)
	or assigning a rating to said height measurement as a function of a default height threshold value; (Glor, ¶ 169 and ¶ 162 as cited above, wherein for the height see the “length”) 
	or assigning a rating to said crown / root ratio based on a comparison between said crown / root ratio and one or more thresholds; (Glor, see ¶ 51: “The methods are based on predefined rules that relate to biomechanical considerations ( e.g. quantity of bone, quality of bone, etc.) and aesthetical considerations (e.g. shape of the tooth, emergence profile, etc.)” then see ¶ 161: “An illustrative example of a check that depends on the tooth type pertains to the evaluation of the achievable emergence profile (i.e. describes the manner in the tooth erupts from the gums) in function of the implant position. The criterion used to perform the check is based on a cross sectional view of the restorative element (tooth) (7) and the implant (6) under evaluation (see FIG. 19).” – this is an example of a crown/root ratio, i.e. the crown is, under the BRI, the “tooth”, and the root is the “implant”)
	or assigning a rating to said implant percentage within the bone based on a comparison between said implant percentage within the bone and one or more thresholds; (Glor, ¶¶ 147-predefined rules that relate to biomechanical considerations ( e.g. quantity of bone, quality of bone, etc.) and aesthetical considerations (e.g. shape of the tooth, emergence profile, etc.).” )
	or assigning a rating to said bone density based on whether or not the bone density is greater than a density threshold.  (Glor, ¶¶ 147-156, including ¶ 150 – then see ¶ 11: “The quality of the bone is visualized in the computer program using, for example, Hounsfield units as a measure for bone density” – i.e., the bone quality score includes the “bone density”)

Regarding Claim 32.
Glor teaches:
	An identification system for identifying at least one dental implant for an implant site, the system comprising:(Glor, see the abstract, and see ¶ 93 – this is a computer-implemented method for “dental implant planning”)
	a computer-implemented graphic simulator configured to graphically simulate an anatomy of a provided dental prosthesis and a respective edentulous site corresponding to an identified tooth, wherein said provided dental prosthesis is couplable to a dental implant which is insertable into a maxillary bone; (Glor, see figures 26-27, and ¶¶ 131-132: “FIG. 26 shows a 3D model of a jaw (2)...” – i.e. this is a graphical simulation of the maxillary bone [see the figure, this is visually shown as the upper jawbone/maxillary bone] wherein this figure shows that automatically identify individual teeth in a 3D model of a scan prosthesis (16) or a 3D model of the jaw (2). In an illustrative embodiment of this method the complex 3D model of the jaw (2) or scan prosthesis (16) is broken up sequentially and subdivided into less complex and more identifiable regions or patches (39) (see FIG. 26, 27).” – in other words, this graphically simulates the maxillary bone with a missing tooth and detects the location of the missing tooth, as well as the other “individual teeth” that were identified  - see ¶ 53 for clarification: “It is a feature of the present invention that the presence and positions of teeth (e.g. natural or artificial) are automatically recognized ...Conversely, the missing teeth can now be identified and replaced by implants.” – the Examiner notes that the edentulous site, under the BRI, is the site of “the missing teeth” (e.g. instant specification, page 7 lines 15-20)
	then see ¶ 52: “...Accordingly patients may be scanned to obtain 3D volume image data. Computerized automatic or semi-automatic virtual implant placement may be performed on a computerized jaw model...”wherein ¶ 54 adds: “Another feature of the present invention is that implant dimensions, positions and directions are automatically or semi-automatically proposed and/or verified based on a known position of a prosthetic element relative to the bone of the patient.” – e.g. ¶ 109 and fig. 4: “FIG. 4 shows the 3D models of an edentulous jaw (2), a corresponding tooth set-up (1) with several prosthetic elements (7) and of a nerve (3); it also shows the restorative space (5) of several planned implants”)
	a processing unit configured to simulate an optimized implant site starting from the simulation of the anatomy of the provided dental prosthesis, in which the processing unit comprises: (Glor, ¶ 119: “FIG. 14 shows a cross section of a prosthetic element (7) and the jaw (2). Potential implant axes (21), are defined by connecting points of the incisal/occlusal point grid (22) with points of the apical point grid (23). These axes (21) intersect the jaw (2) yielding entry points (24) and exit points (25). An implant library (26) lists possible implants (6);” and see ¶ 169 – this finds the optimal implant and implant site [e.g., the “position”/”orientation” of the implant])
	a first calculation module configured to calculate an ideal prosthetic axis for the provided dental prosthesis according to said simulation, wherein said ideal prosthetic axis is an axis crossing an ideal point of the provided dental prosthesis as a function of the identified tooth;(Glor, ¶ 140: “Preferentially the direction of the projection is given by the apico-incisal axis (10) of the prosthetic element (7) [example of the calculated ideal prosthetic axis]. The axis can be found for instance by calculating the smallest bounding box (11) (see FIG.11) to still hold the prosthetic element and determining the distance from the prosthetic element to the jaw bone along each of the three principal axes of the bounding box. The axis yielding the shortest distance is the apicoincisal axis of the element.” – and see figures 9-11 which visually show this)
a second calculation module configured to calculate a first cervical distance and a first apical distance of said maxillary bone at said edentulous site as a function of said graphical simulation, in which the distances are calculated in a first direction with respect to said maxillary bone, wherein said first cervical distance is detected at a first cervical portion relative to a reference portion; (For claim interpretation see figure 10A and the accompanying description in the instant specification
the Examiner has annotated fig. 15 above to show what a skilled person would have inferred as being part of Glor’s calculations in view of at least the below citations of Glor – to summarize, see figure 15 as annotated below and ¶ 169 of Glor – Glor optimizes the “length” of the implant relative to at least the “apical” distance and the “bone level”, wherein this would have also included calculating the cervical distance and the bone height - ¶ 169 also provides an example calculation of a deviation angle 
 Glor, ¶ 120: “FIG. 15 shows an implant (6) with unicortical fixation, positioned at a distance f with respect to a nerve (3) [example of an apical distance], and with its implant shoulder (27) at distance e relative to the entry point in the jaw (2);”, e.g. ¶ 91: “The apical and lingual distances may be respectively 3 mm and 2 mm for frontal teeth and 1 mm and 2 mm for distal teeth. 
see ¶ 153: “The position of the shoulder [top] of the implant relative to the surface of the bone (ideally between 1.5 and 2 mm above bone level);” and ¶ 148: “The proximity (f) of the implant model to the 3D model of a nerve or blood vessel (see FIG. 15);”
Glor, ¶ 169: “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met. This constitutes a global optimization problem, e.g. identification of optimal values for multiple parameters, which can be solved for instance using a cost function such as a discrete cost function. Each individual parameter, e.g. position, length, angle, distance, orientation, etc., is associated with a scoring value. As the parameter is for instance the angle of the implant is changed by 1° [example of a deviation angle], the score of the parameter is updated”  
as to the maxillary bone – see Glor figure 26 which provides an example of applying the system to a missing tooth on the maxillary bone
	as to the distances being in directions relative to the bone: see the citations above, a skilled person would have recognized that these distances are in direction relative to said maxillary bone when applied to the maxillary bone in fig. 26
as to the reference portion: under the BRI in view of the instant specification (fig. 10A, page 17, ¶ 1), the reference portion is, for example, a nerve, e.g. Glor ¶ 147 “The proximity (f) of the implant model to the 3D model of a nerve or blood vessel”
	a fourth calculation module configured to calculate an ideal surgical axis on said maxillary bone as a function of said cervical distances and of said apical distances, wherein said ideal surgical axis is an axis configured to perform an ideal halving of the bone quantity of the maxillary bone at the edentulous site, wherein the ideal prosthetic axis and the ideal surgical axis determine a reference system for said dental implant, and wherein said ideal prosthetic axis and said ideal surgical axis are offset by a deviation angle;  (Glor, ¶ 114: “FIG. 9 shows a single prosthetic element (7) relative to the jaw (2) of the patient. The spatial boundaries (4) limiting the possible implant positions [example of a plurality of ideal surgical axes – i.e. the implant is implanted within these boundaries] are dictated by two point grids (8) on the incisal/occlusal and apical surfaces of the prosthetic element (7);” and see figure 9 – to this be calculated, ¶ 169:  “In more advanced implementations of the embodiment, the system  for instance the angle of the implant is changed by 1 ° [an example of changing/modifying an ideal surgical axis within the boundaries – the angle here is an example of the offset deviation angle], the score of the parameter is updated”
as to the ideal halving of bone quantity: ¶ 11: “Each individual implant position can be evaluated in terms of the volume of available bone, ...described as the "triangle of bone" by Ganz...” and ¶ 51: “The methods are based on predefined rules that relate to biomechanical considerations (e.g. quantity of bone, quality of bone, etc.) and aesthetical considerations (e.g. shape of the tooth, emergence profile, etc.).”  – under the broadest reasonable interpretation of ideal halving Glor provides an example of this, i.e. Glor’s implant reduces the “quantity of bone” by at least the amount of material removed due to the implant, which is an example of the ideal halving at the edentulous site 
	Page 7 of 12DOCKET NO.: EMAN_0023_USPATENTApplication No.: 16/486,513a fifth calculation module configured to calculate a bone height of said maxillary bone as a function of said calculated first cervical distance and first apical distance, in which said bone height is representative of a bone availability of said maxillary bone at said edentulous site; (Glor, as cited above, see the annotated figure 15 and the citations for the annotations, and ¶ 169 – this is part of the optimization for the implant “length” – as to the bone availability – Glor ¶ 11: “Each individual implant position can be evaluated in terms of the volume of available bone, ...described as the "triangle of bone" by Ganz...” and  Glor ¶ 51: “The methods are based on predefined rules that relate to biomechanical considerations ( e.g. quantity of bone, quality of bone, etc.) and aesthetical considerations (e.g. shape of the tooth, emergence profile, etc.).”) 
	a movement module configured to move said ideal surgical axis by determining a compromising surgical axis corresponding to a variable deviation angle with respect to said ideal prosthetic axis; (Glor, ¶ 169 as cited above: “As the parameter is modified, for instance the angle of the implant is changed by 1” – this is an example of moving the ideal surgical axis by 1 degree wherein this is part of the optimization – i.e. the system finds the optimal set of parameters, including the surgical axis so as to determine the optimal implant plan, including the final surgical comprise axis [the final “angle” of the implant])
	and a simulation module configured to simulate said optimized implant site in said maxillary bone, in which said optimized implant site has an at least partially cylindrical volumetric shape inscribed within an expected circumscribing volume, said simulation being performed as a function of at least said identified tooth, said first cervical distance, said first apical distance, said second cervical distance, said second apical distance, said bone height, and said variable deviation angle,  (Glor, ¶ 169: “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met. This constitutes a global optimization problem, e.g. identification of optimal values for multiple parameters, which can be solved for instance using a cost function such as a discrete cost function. Each individual parameter, e.g. position, length, angle, distance, orientation, etc., is associated with a scoring As the parameter is modified, for instance the angle of the implant is changed by 1 °, the score of the parameter is updated” – as to the partially cylindrical,  a skilled person would have inferred that the implant site has a cylindrical shape, as the implant for the implant site is sized by “diameter” and “length”)
wherein the optimized implant site is simulated at least as a function of first representative parameters including at least a diameter of said at least partially cylindrical volumetric shape and a height of said at least partially cylindrical volumetric shape, wherein said first representative parameters have variable values as a function of said variable deviation angle; (Glor, ¶ 169: “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met. This constitutes a global optimization problem, e.g. identification of optimal values for multiple parameters, which can be solved for instance using a cost function such as a discrete cost function. Each individual parameter, e.g. position, length, angle, distance, orientation, etc., is associated with a scoring value. As the parameter is modified, for instance the angle of the implant is changed by 1 °, the score of the parameter is updated)
	a database including second representative parameters of existing dental implants; (Glor, ¶ 10: “Implants can be chosen from a digital implant library [example of the database] (different implant brands, lengths, diameters, etc. [examples of the parameters]).” and for clarity ¶¶ 38-42: “the step of determining candidate implant dimensions, positions, orientations and configurations may comprise...placing implants from a digital implant library 
	and a second processing unit comprising:
	a comparison module configured to compare said first representative parameters with said second representative parameters;  (Glor, abstract: “comparing implant plans to each other or to given criteria,”, e.g. ¶ 146: “Next, the implants (6), available for example from an implant library (26) are placed respectively according to each of axes' directions, with implant centre line passing through the respective entry points. For example, shoulders of the implants (27) are positioned at a given distance ( e) relative to the entry points (24) (see FIG. 15). This distance can vary depending on the implant design. For each of the implants, in each position, checks are performed in order to score the solution. Scoring a solution means providing one or more goodness of fit criteria and one or more goodness of fit values for this/these criterion/criteria.” – this is an example of comparing the various implants with various parameters)
	and a first identification module configured to identify one or more dental implants for said optimized implant site as a function of the comparison performed by the comparison module. (Glor, abstract: “selecting or improving an implant plan [including identifying].”, e.g. , ¶ 169: “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met. This constitutes a global optimization problem, e.g. identification of optimal values for multiple parameters, which can be solved for instance using a cost function the proposed implant plan. [with the identified one or more optimal implants]”)

Glor does not explicitly teach:
	a third calculation module configured to calculate a second cervical distance and a second apical distance of said maxillary bone at said edentulous site as a function of said graphical simulation, in which the distances are calculated in a second direction with respect to the maxillary bone;

Glor, as taken in combination with Buser teaches: 
	a third calculation module configured to calculate a second cervical distance and a second apical distance of said maxillary bone at said edentulous site as a function of said graphical simulation, in which the distances are calculated in a second direction with respect to the maxillary bone;( (Glor, as cited above, include seeing the annotated figure 15 and the citations for the annotations, including ¶ 169 – this would have been obvious in view of Glor’s optimization as combined with Buser – see Buser’s abstract: “The placement of dental implants in the anterior maxilla is a challenge for clinicians because of patients’ exacting esthetic demands and difficult pre-existing anatomy...An ideal implant position in all 3 dimensions is required. These mesiodistal, apicocoronal, and orofacial dimensions are well described, defining “comfort” and “danger” zones for proper implant position in the anterior maxilla.... – then see figures 9a to 9c which provide for the “correct implant position” in “3 dimensions”, include seeing the captions such as for 9c: “Correct implant position in the apicocoronal dimension. The implant shoulder is positioned about 1 mm apical to the CEJ of the contralateral tooth in patients without gingival recession. The danger zone is entered when the implant is placed too far apically using excessive countersinking, or too far coronally, which results in implant shoulder exposure at the mucosa”, i.e. Buser teaches that the “correct implant position” is based on multiple distances, including multiple cervical and apical distances as visually show in the green zones in the figures, as taken in combination it would have been obvious for Glor’s system to have including optimizing the implants to be within these green zones as: “Correct 3-dimensional positioning of the planned implant restoration is the driving force in implant placement. This will allow for optimal support and stability of the peri-implant hard and soft tissues.” (Buser, page 49, col. 1, ¶ 1)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Glor on a system for “dental implant planning” (Glor, abstract) with the teachings from Buser on “An ideal implant position in all 3 dimensions” for the “placement of dental implants” (Buser, abstract).. The motivation to combine would have been that “Correct 3-dimensional positioning of the planned implant restoration is the driving force in implant placement. This will allow for optimal support and stability of the peri-implant hard and soft tissues...When planning for an ideal 3-dimensional implant position, a distinction is made between so called “comfort” and “danger” zones in each dimension. Selection and placement of the dental implant should be based on the planned restoration in these zones. If the implant shoulder is positioned within the danger zones, one of the above-mentioned complications could occur, potentially resulting in esthetic shortcomings. Implants positioned in the comfort zones provide the basis for an esthetic restoration.” (Buser, page 49, col. 1, ¶¶ 1-2))

Regarding Claim 33.
	Claim 33 is rejected under a similar rationale as claim 24. 

Regarding Claim 34.
	Claim 34 is rejected under a similar rationale as claim 25. 

Regarding Claim 35.
	Claim 35 is rejected under a similar rationale as claim 26. 

Regarding Claim 36.
Claim 36 is rejected under a similar rationale as claim 27. 

Regarding Claim 37.
Claim 37 is rejected under a similar rationale as claim 28. 

Regarding Claim 38.
Claim 38 is rejected under a similar rationale as claim 29. 

Regarding Claim 39.
Claim 39 is rejected under a similar rationale as claim 30. 

Regarding Claim 40
	Claim 40 is rejected under a similar rationale as claim 31. 

Regarding Claim 41.
Claim 41 is rejected under a similar rationale as claim 22 above – the distinction between these claims is that claim 41 is a broader version of claim 22, e.g. claim 41 does not have the “graphically simulating” limitation. 
There is an additional distinction in the “database” having “existing dental implants” – Glor, as relied upon above teaches this, e.g. ¶ 10: “Implants can be chosen from a digital implant library (different implant brands, lengths, diameters, etc.).” – a skilled person would have inferred that as there are “brands” associated with the implants in the library that these were existing implants. 

Double Patenting
In view of the multiple nonstatutory double patenting rejections below, the Examiner refers the applicant to MPEP § 804: “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in  Such a response is required even when the nonstatutory double patenting rejection is provisional. 
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.”

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting – App # 16/486,484, US Patent 10,912,633
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of U.S. Patent No. 10,912,633 in view of Glor et al., US 2012/0239364
 Instant claims 22 and 41 are for “computer-implemented method” inventions, whereas claim 37 of the ‘633 is for a “system” – a skilled person would have found this distinction obvious, i.e. the system of the ‘633 would have obviously included being a computer. 

In addition, claim 37 of the ‘633 does not recite: 
providing a database comprising second representative parameters of existing dental implants;
	comparing said first representative parameters with said second representative parameters;
	and identifying one or more optimal dental implants for said optimized implant site as a function of the comparison between said first representative parameters and said second representative parameters. 

Glor teaches:
providing a database comprising second representative parameters of existing dental implants; (Glor, abstract: “...(f) obtaining implant plans, (g) comparing implant plans to each other or to given criteria, (h) selecting or improving an implant plan.” then see ¶ 10: “Implants can be chosen from a digital implant library (different implant brands, lengths, diameters, etc.).” and for clarity ¶ 42: “placing implants from a digital implant library along the respective 
	comparing said first representative parameters with said second representative parameters;; (Glor, abstract: “...(f) obtaining implant plans, (g) comparing implant plans to each other or to given criteria, (h) selecting or improving an implant plan.” then see ¶ 10: “Implants can be chosen from a digital implant library (different implant brands, lengths, diameters, etc.).” – see ¶ 50 for clarity: “According to some embodiments of the present invention, the step of comparing implant plans to each other or to given criteria further may comprise incrementally adjusting individual implant dimensions, positions and orientations in according to a predetermined strategy until the planning score reaches a given threshold value.” )
	and identifying one or more optimal dental implants for said optimized implant site as a function of the comparison between said first representative parameters and said second representative parameters.  (Glor, abstract: “selecting or improving an implant plan.” – the selection is an example of identifying and then selecting the implant plan, wherein as per at least ¶ 10 and ¶ 50 this includes the site for the implant and the implant configuration, on the optimal see at least ¶ 51: “According to a preferred embodiment of the invention, an automatic or semi-automatic dental implant planning involves using one or more automated methods to determine or verify the optimal amount, dimensions, position, direction and configuration of dental implants in the bone of the patient.”)



In regards to instant independent claims 32 and 41, and the dependents thereof – these are rejected under a similar rationale as claim 22, and the dependents thereof, below. 

Application # 16/486,513
Application # 16/486,484 and US Patent 10,912,633
Regarding Claim 22.
	A computer-implemented method of identifying at least one dental implant for an implant site, the method comprising:
	graphically simulating, via a computer-implemented simulation graphic, an anatomy of an envisioned dental prosthesis and of a respective edentulous site corresponding to an identified tooth, wherein said envisioned dental prosthesis is couplable to a dental implant that is insertable into a maxillary bone;
	simulating an optimized implant site in said maxillary bone, wherein said optimized implant site has an at least partially cylindrical volumetric shape inscribed in a circumscribing volume, said simulation being performed as a function of at least said identified tooth, a first cervical distance of said maxillary bone at an edentulous site, a first apical distance of said maxillary bone at said edentulous site, a second cervical distance of said maxillary bone at said edentulous site, a second apical distance of said maxillary bone at said edentulous site, a first bone height of said maxillary bone at said edentulous site, and a variable deviation angle;
	wherein the optimized implant site is further simulated as a function of first representative parameters thereof comprising at least a diameter of said at least partially cylindrical volumetric shape and a height of said at least partially cylindrical volumetric shape, wherein said first representative parameters have values varying as a function of said variable deviation angle;
	...


Regarding Claim 37.

	A system for simulating an optimized implant site, the system comprising:
	a computer-implemented graphic simulator that is configured to graphically simulate an anatomy of a provided dental prosthesis and a respective edentulous site corresponding to an identified tooth, wherein said provided dental prosthesis is couplable to a dental implant that is insertable into a maxillary bone;
	a processing unit configured to simulate an optimized implant site starting from the simulation of the anatomy of the provided dental prosthesis, wherein the processing unit comprises:
	Page 5 of 10DOCKET NO.: EMAN_0022_USPATENT Application No.: 16/486,484 Preliminary Amendment - First Action Not Yet Received a first calculation module configured to calculate an ideal prosthetic axis for the provided dental prosthesis as a function of said simulation, wherein said ideal prosthetic axis is an axis crossing an ideal point of the provided dental prosthesis according to the identified tooth;
	a second calculation module configured to calculate a first cervical distance and a first apical distance of said maxillary bone at said edentulous site as a function of said graphical simulation, wherein the first cervical distance and the first apical distance are calculated in a first direction relative to said maxillary bone, wherein said first cervical distance is detected at a first cervical height relative to a reference height;
	a third calculation module configured to calculate a second cervical distance and a second apical distance of said maxillary bone at said edentulous site as a function of said graphical simulation, wherein the second cervical distance and the second apical distance are calculated in a second direction with respect to the maxillary bone;
	a fourth calculation module configured to calculate an ideal surgical axis on said maxillary bone as a function of said first and second cervical distances and of said first and second apical distances, wherein said ideal surgical axis is an axis configured to perform an ideal halving of the bone quantity of the maxillary bone at the edentulous site, wherein the ideal prosthetic axis and the ideal surgical axis define a reference system for said dental implant, and wherein said ideal prosthetic axis and said ideal surgical axis are offset by a deviation angle;
	a fifth calculation module configured to calculate a bone height of said maxillary bone as a function of said calculated first cervical distance and first apical distance, wherein said bone height is representative of a bone availability of said maxillary bone at said edentulous site;
	a movement module configured to move said ideal surgical axis by determining a compromise surgical axis corresponding to a variable deviation angle with respect to said ideal prosthetic axis;
	and a simulation module configured to simulate said optimized implant site in said maxillary bone, wherein said optimized implant site has at least a partially cylindrical volumetric shape inscribed within an expected circumscribing volume, said simulation being performed as a function of at least said identified tooth, a first cervical distance, a first apical distance, a second cervical distance, a second apical distance, a bone height, and a variable deviation angle;
	Page 6 of 10DOCKET NO.: EMAN_0022_USPATENT Application No.: 16/486,484 Preliminary Amendment - First Action Not Yet Received wherein said first cervical distance, said first apical distance, said second cervical distance, said second apical distance, and said bone height are variable as a function of said variable deviation angle, and wherein said optimized implant site is determined by minimizing said variable deviation angle. 


Regarding Claim 23.

	The method of claim 22, further comprising:
	calculating an ideal prosthetic axis for said envisioned dental prosthesis as a function of said graphic simulation, wherein said ideal prosthetic axis is an axis crossing an ideal point of the envisioned dental prosthesis as a function of the identified tooth;
	calculating the first cervical distance and the first apical distance of said maxillary bone at said edentulous site as a function of said graphic simulation, wherein the first cervical distance and the first apical distance are calculated in a first direction relative to said maxillary bone, and wherein said first cervical distance is detected at a first cervical portion with respect to a reference portion;
	calculating the second cervical distance and the second apical distance of said maxillary bone at said edentulous site as a function of said graphic simulation, wherein the first cervical distance and the first apical distance are calculated in a second direction relative to the maxillary bone;
	calculating an ideal surgical axis on said maxillary bone as a function of said first and second cervical distances and said first and second apical distances, wherein said ideal surgical axis is an axis configured to perform an ideal halving of the bone quantity of the maxillary bone at the edentulous site, wherein the ideal prosthetic axis and the ideal surgical axis define a reference system for said dental implant, and wherein said ideal prosthetic axis and said ideal surgical axis are offset by a deviation angle;
	calculating a bone height of said maxillary bone as a function of said first cervical distance and said first apical distance, wherein said bone height is representative of a bone availability of said maxillary bone at said edentulous site;
	and moving said ideal surgical axis so as to determine a surgical compromise axis corresponding to the variable deviation angle with respect to said ideal prosthetic axis. 


Regarding claim 37

 Application No.: 16/486,484 Preliminary Amendment - First Action Not Yet Received a first calculation module configured to calculate an ideal prosthetic axis for the provided dental prosthesis as a function of said simulation, wherein said ideal prosthetic axis is an axis crossing an ideal point of the provided dental prosthesis according to the identified tooth;
a second calculation module configured to calculate a first cervical distance and a first apical distance of said maxillary bone at said edentulous site as a function of said graphical simulation, wherein the first cervical distance and the first apical distance are calculated in a first direction relative to said maxillary bone, wherein said first cervical distance is detected at a first cervical height relative to a reference height;
	a third calculation module configured to calculate a second cervical distance and a second apical distance of said maxillary bone at said edentulous site as a function of said graphical simulation, wherein the second cervical distance and the second apical distance are calculated in a second direction with respect to the maxillary bone;
	a fourth calculation module configured to calculate an ideal surgical axis on said maxillary bone as a function of said first and second cervical distances and of said first and second apical distances, wherein said ideal surgical axis is an axis configured to perform an ideal halving of the bone quantity of the maxillary bone at the edentulous site, wherein the ideal prosthetic axis and the ideal surgical axis define a reference system for said dental implant, and wherein said ideal prosthetic axis and said ideal surgical axis are offset by a deviation angle;
	a fifth calculation module configured to calculate a bone height of said maxillary bone as a function of said calculated first cervical distance and first apical distance, wherein said bone height is representative of a bone availability of said maxillary bone at said edentulous site;
	a movement module configured to move said ideal surgical axis by determining a compromise surgical axis corresponding to a variable deviation angle with respect to said ideal prosthetic axis;



Regarding Claim 24.
Glor teaches: 
	The method according to claim 22, wherein said first representative parameters further comprise one or more rating values of said optimized implant site defined as a function of a comparison between said first representative parameters and reference threshold values wherein said optimized implant site is identified with a rating defined as a combined function of said rating values. (Glor, ¶ 169 as cited above including the last sentence: “A weighted average value for the different scores can be used to evaluate the acceptability of the proposed implant plan.” which is an example of the rating being a combined function of said rating values)

Regarding Claim 25.
Glor teaches:
	The method according to claim 24, wherein the database comprises said second representative parameters representative of a tooth identifier for an existing implant, an implant diameter for an existing implant, an implant height for an existing implant, a deviation angle for an existing implant, a rating identifier for an existing implant, an implant manufacturer, and an implant model. (Glor, ¶ 10: “Implants can be chosen from a digital implant [i.e. library of implant models] library (different implant brands [example of manufacturer], lengths, diameters, etc.)” – wherein a skilled person would have inferred that these were existing – as to the tooth identifier, ¶ 161: “The latter distances are different for molars, premolars, incisors and canines.”, e.g. ¶ 159: “Some of the checks can be specific for or a skilled person would have inferred that the type of tooth is identified, i.e. an implant for an “incisor vs. canine” or for a “molar” 
	as to the rating identifier: ¶ 51: “automated methods to determine or verify the optimal amount, dimensions, position, direction and configuration of dental implants in the bone of the patient.” – this is an example of the database having rating identifiers, i.e. as part of the process to “verify the optimal...” implant plan
as to the deviation angle: ¶ 164: “...This approach has the advantage that the spatial boundaries for the restorative spaces of the implants or even potential implant axes can be predefined as part of the library.”)

Regarding Claim 26.
Glor teaches: 
	The method according to claim 25, wherein the one or more optimal dental implants are identified as a function of the comparison between said first representative parameters and said second representative parameters when said rating is minimized.  (Glor, ¶ 169 as cited above including the last sentence: “A weighted average value for the different scores can be used to evaluate the acceptability of the proposed implant plan.” which is an example of the rating being a combined function of said rating values – as to minimizing this “weighted average value” this would have been obvious as per ¶ 169: “This constitutes a global optimization problem, e.g. identification of optimal values for multiple parameters, which can be solved for instance using a cost function such as a discrete cost function.” – Glor’s “weighted average 

Regarding Claim 27.
Glor teaches: 
	The method according to claim 22, wherein said comparison between said first representative parameters and said second representative parameters is performed as a function of a different comparison priority. (Glor, ¶ 169 as cited above including the last sentence: “A weighted average value for the different scores can be used to evaluate the acceptability of the proposed implant plan.” – the “weighted” is an example of a comparison priority)

Regarding Claim 28.
Glor teaches: 
	The method according to claim 26, wherein minimizing said rating comprises comparing said deviation angle with predefined threshold values of deviation angles comprising a first predefined deviation angle threshold value and a second predefined deviation angle threshold value, wherein the first predefined deviation angle threshold value is less than the second predefined deviation angle threshold value. (Glor, ¶ 114: “FIG. 9 shows a single prosthetic element (7) relative to the jaw (2) of the patient. The spatial boundaries (4) limiting the possible implant positions are dictated by two point grids (8) on the incisal/occlusal and apical surfaces of the prosthetic element (7);” – in other words, there is a range of deviation angles within the depicted “spatial boundaries” – these limit the “possible implant positions” – as shown, there are two of these boundaries [two thresholds that are pre-defined], i.e. the implant angle and position must be within these two thresholds [hence, a skilled person would have also inferred that one threshold angle, e.g. from the left-boundary, is less than a second threshold angle, e.g. that of the right boundary])
to these including being predefined: ¶ 164: “This approach has the advantage that the spatial boundaries for the restorative spaces of the implants or even potential implant axes can be predefined as part of the library. The process, optionally automated, of determining an adequate implant plan can thereby be considerably accelerated.”

Regarding Claim 29.
Glor teaches: 
	The method according to claim 28, wherein comparing said deviation angle comprises recalculating said bone thickness and moving said surgical axis with respect to said ideal prosthetic axis maintained in a fixed position, so as to bring about a reduction in said variable deviation angle, wherein said recalculating and said moving are performed as long as the variable deviation angle remains greater than said first default threshold value of the deviation angle, said deviation angle being minimized when it is less than said first default threshold value of the deviation angle. (Glor, ¶ 114 and figure 9 for the “spatial boundaries (4) limiting the possible implant positions)” then see ¶ 169:  “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met. This constitutes a global length, angle, distance, orientation, etc., is associated with a scoring value. As the parameter is modified, for instance the angle of the implant is changed by 1° [example of a deviation angle], the score of the parameter is updated”   - also, see figure 15 as annotated above – in other words this teaches optimizing the implant that “the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met.” wherein the “orientations” are within said “spatial boundaries” – i.e. the optimization results in a final deviation “angle” within the “spatial boundaries” wherein during the optimization the bone height is recalculated (e.g., as part of the “length” optimization) 
	as to the direction of movement for the surgical axis: ¶ 149: one of the scores to optimize is “The extent to which the implant is centered in the bone (see FIG. 17).” and ¶ 151: “The extent to which the axis of the implant is centered in the contour of the incisal/occlusal point grid, the implants' long axis should preferably emerge in the centre of the occlusal surface of the teeth;” – in other words this scores based on how centered the implant is within the spatial boundaries of fig. 9 – as to the BRI for the reduction of the variable deviation angle, see fig. 9 in the instant specification and its description on at least page 15 – these depict that the “surgical ideal axis” is centered on the “ideal prosthetic axis”, e.g. the centering of Glor)

Regarding Claim 30.

	The method according to claim 29, comprising:
	assigning a rating to said implant site as a function of said comparing said variable deviation angle with the default threshold value of the deviation angle, wherein said rating decreases as the deviation angle decreases and tends towards zero as the deviation angle tends towards its optimized value, wherein said assigning a rating includes moving the surgical axis, calculating a bone height of said bone, recalculating said first and second cervical distances and said first and second apical distances as a function of said variable deviation angle, identifying a corresponding optimal implant site, and identifying corresponding optimal dental implants. (Glor,  ¶ 149: one of the scores to optimize is “The extent to which the implant is centered in the bone (see FIG. 17).” and ¶ 151: “The extent to which the axis of the implant is centered in the contour of the incisal/occlusal point grid, the implants' long axis should preferably emerge in the centre of the occlusal surface of the teeth;” – these are examples of the rating as a function of the deviation angle, wherein the scores are optimal for a “centered” angle [example of the angle/score tends towards zero] – see ¶ 114  ¶ 114 and figure 9 for the “spatial boundaries (4) limiting the possible implant positions)” [examples of the thresholds] 
then ¶ 169: “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met....As the parameter is modified, for instance the angle of the implant is changed by 1 °, the score of the parameter is updated...A weighted average value for the different scores can be used to evaluate the acceptability of the proposed implant plan.”)

Regarding Claim 31.
Glor teaches: 
	The identification method according to claim 30, comprising at least one of:
	assigning a rating to a measure of said diameter of said at least partially cylindrical volumetric shape or said implant diameter based on a comparison between said diameter and one or more default diameter threshold values; (Glor, ¶ 169: “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met...Each individual parameter, e.g. position, length, angle, distance, orientation, etc., is associated with a scoring value. ” and Glor, ¶ 162: “A limit can be set to the amount of different implant brands, lengths and/or diameters used for the treatment of a single patient.”)
	or assigning a rating to said height measurement as a function of a default height threshold value; (Glor, ¶ 169 and ¶ 162 as cited above, wherein for the height see the “length”) 
	or assigning a rating to said crown / root ratio based on a comparison between said crown / root ratio and one or more thresholds; (Glor, see ¶ 51: “The methods are based on predefined rules that relate to biomechanical considerations ( e.g. quantity of bone, quality of bone, etc.) and aesthetical considerations (e.g. shape of the tooth, emergence profile, etc.)” then see ¶ 161: “An illustrative example of a check that depends on the tooth type pertains to the evaluation of the achievable emergence profile (i.e. describes the manner in the tooth erupts from the gums) in function of the implant position. The criterion used to perform the check is based on a cross sectional view of the restorative element (tooth) (7) and the implant (6) under evaluation (see FIG. 19).” – this is an example of a crown/root ratio, i.e. the crown is, under the BRI, the “tooth”, and the root is the “implant”)
	or assigning a rating to said implant percentage within the bone based on a comparison between said implant percentage within the bone and one or more thresholds; (Glor, ¶¶ 147-156, specifically ¶ 150: “The quality of the bone around the implant, expressed for instance by the mean gray values of the voxels occupied by and in the immediate vicinity of the implant (6) in a volumetric image such as a CT image” – to clarify, ¶ 147 describes that the ¶¶ 148-156 are examples of the “individual scores”/”checks” and see ¶ 51: “The methods are based on predefined rules that relate to biomechanical considerations ( e.g. quantity of bone, quality of bone, etc.) and aesthetical considerations (e.g. shape of the tooth, emergence profile, etc.).” )
	or assigning a rating to said bone density based on whether or not the bone density is greater than a density threshold.  (Glor, ¶¶ 147-156, including ¶ 150 – then see ¶ 11: “The quality of the bone is visualized in the computer program using, for example, Hounsfield units as a measure for bone density” – i.e., the bone quality score includes the “bone density”)

Regarding Claim 34.
	Claim 34 is rejected under a similar rationale as claim 25. 

Regarding Claim 35.
	Claim 35 is rejected under a similar rationale as claim 26. 

Regarding Claim 36.


Regarding Claim 37.
Claim 37 is rejected under a similar rationale as claim 28. 

Regarding Claim 38.
Claim 38 is rejected under a similar rationale as claim 29. 

Regarding Claim 39.
Claim 39 is rejected under a similar rationale as claim 30. 

Regarding Claim 40
	Claim 40 is rejected under a similar rationale as claim 31. 


Double Patenting – 16/486,524
Claims 22-24, 32-33, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 and 47 of copending Application No. 16/486,542
This is a provisional nonstatutory double patenting rejection.



In regards to the instant recitation of a database – the ‘524 recites: “a first calculation unit that is suitable for selecting a usable implant from said plurality of optimal dental implants;”  - it would have been obvious to a skilled person to have used a database for the selection, i.e. select from a database. 
In regards to instant independent claims 32 and 41, and the dependents thereof – these are rejected under a similar rationale as claim 22, and the dependents thereof, below. 

Application # 16/486,513
Application # 16/486,524
Regarding Claim 22.

	A computer-implemented method of identifying at least one dental implant for an implant site, the method comprising:
	graphically simulating, via a computer-implemented simulation graphic, an anatomy of an envisioned dental prosthesis and of a respective edentulous site corresponding to an identified tooth, wherein said envisioned dental prosthesis is couplable to a dental implant that is insertable into a maxillary bone;
	simulating an optimized implant site in said maxillary bone, wherein said optimized implant site has an at least partially cylindrical volumetric shape inscribed in a circumscribing volume, said simulation being performed as a function of at least said identified tooth, a first cervical distance of said maxillary bone at an edentulous site, a first apical distance of said maxillary bone at said edentulous site, a second cervical distance of said maxillary bone at said edentulous site, a second apical distance of said maxillary bone at said edentulous site, a first bone height of said maxillary bone at said edentulous site, and a variable deviation angle;
	wherein the optimized implant site is further simulated as a function of first representative parameters thereof comprising at least a diameter of said at least partially cylindrical volumetric shape and a height of said at least partially cylindrical volumetric shape, wherein said first representative parameters have values varying as a function of said variable deviation angle;
	providing a database comprising second representative parameters of existing dental implants;
	comparing said first representative parameters with said second representative parameters;
	and identifying one or more optimal dental implants for said optimized implant site as a function of the comparison between said first representative parameters and said second representative parameters. 


Regarding Claim 37.

	A system for monitoring dental implants, the system comprising:
	a first simulation station designed to graphically simulate, via computer-implemented graphic simulation, an anatomy of a provided dental prosthesis that is couplable to a dental implant and insertable into a maxillary bone;
a second simulation station designed to simulate, via computer-implemented graphic simulation, an optimized implant site for said dental implant as a function of implant parameters of said dental implant and first parameters of said optimized implant site;
	a first processing station capable of calculating parameters of a plurality of optimal dental implants as a function of comparing between the first parameters of said optimized implant site and representative parameters of existing dental implants as a function of a minimized rating of said optimized implant site, wherein the rating is indicative of the optimized implant site's complying with predefined reference thresholds of the first representative parameters;
	and a second processing station that is suitable for calculating real optimized parameters of said optimized implant site, the second processing station comprising:
	a first calculation unit that is suitable for selecting a usable implant from said plurality of optimal dental implants;
	a second calculation unit that is configured to calculate first deviations between said parameters of said optimized implant site and first parameters of said usable implant;
	a third calculation unit that is configured to calculate second deviations between second parameters of at least one plurality of optimal dental implants of said plurality of optimal dental implants not selected as usable implants and said parameters of said optimized implant site;
	and a fourth calculation unit that is configured to calculate real optimized parameters of said optimized implant site as a combined function of said first deviations and said second deviations.

Regarding Claim 47.

	The monitoring system according to claim 37, wherein said implant parameters include said identified tooth;
	a first cervical distance and a first apical distance of the maxillary bone at an edentulous site, corresponding to the envisioned dental prosthesis, wherein the distances are calculated in a first direction relative to the maxillary bone;
	a second cervical distance and a second apical distance of the maxillary bone at said edentulous site, wherein the distances are calculated in a second direction relative to the maxillary bone;
	a first bone height representative of a bone availability of the maxillary bone at the edentulous site;
	and a variable deviation angle between an ideal surgical axis of the maxillary bone and an ideal prosthetic axis passing through the dental prosthesis.



Regarding Claim 23.

	The method of claim 22, further comprising:
	calculating an ideal prosthetic axis for said envisioned dental prosthesis as a function of said graphic simulation, wherein said ideal prosthetic axis is an axis crossing an ideal point of the envisioned dental prosthesis as a function of the identified tooth;
	calculating the first cervical distance and the first apical distance of said maxillary bone at said edentulous site as a function of said graphic simulation, wherein the first cervical distance and the first apical distance are calculated in a first direction relative to said maxillary bone, and wherein said first cervical distance is detected at a first cervical portion with respect to a reference portion;
	calculating the second cervical distance and the second apical distance of said maxillary bone at said edentulous site as a function of said graphic simulation, wherein the first cervical distance and the first apical distance are calculated in a second direction relative to the maxillary bone;
	calculating an ideal surgical axis on said maxillary bone as a function of said first and second cervical distances and said first and second apical distances, wherein said ideal surgical axis is an axis configured to perform an ideal halving of the bone quantity of the maxillary bone at the edentulous site, wherein the ideal prosthetic axis and the ideal surgical axis define a reference system for said dental implant, and wherein said ideal prosthetic axis and said ideal surgical axis are offset by a deviation angle;
calculating a bone height of said maxillary bone as a function of said first cervical distance and said first apical distance, wherein said bone height is representative of a bone availability of said maxillary bone at said edentulous site;
	and moving said ideal surgical axis so as to determine a surgical compromise axis corresponding to the variable deviation angle with respect to said ideal prosthetic axis. 


Regarding Claim 47.

	The monitoring system according to claim 37, wherein said implant parameters include said identified tooth;
	a first cervical distance and a first apical distance of the maxillary bone at an edentulous site, corresponding to the envisioned dental prosthesis, wherein the distances are calculated in a first direction relative to the maxillary bone;
	a second cervical distance and a second apical distance of the maxillary bone at said edentulous site, wherein the distances are calculated in a second direction relative to the maxillary bone;
a first bone height representative of a bone availability of the maxillary bone at the edentulous site;
	and a variable deviation angle between an ideal surgical axis of the maxillary bone and an ideal prosthetic axis passing through the dental prosthesis.

In regards to the calculating steps: claim 37 recites, in part: “calculating parameters” – claim 47 is specifying which parameters are calculated – in other words, instant claim 23 is an obvious variant of claims 37 and 47 of the co-pending ‘524 invention. 
Regarding Claim 24.

	The method according to claim 22, wherein said first representative parameters further comprise one or more rating values of said optimized implant site defined as a function of a comparison between said first representative parameters and reference threshold values, Page 4 of 12DOCKET NO.: EMAN_0023_USPATENT Application No.: 16/486,513 Preliminary Amendment - First Action Not Yet Received wherein said optimized implant site is identified with a rating defined as a combined function of said rating values. 


Claim 37

and a fourth calculation unit that is configured to calculate real optimized parameters of said optimized implant site as a combined function of said first deviations and said second deviations.



Claims 25-31, and 34-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 and 47 of copending Application No. 16/486,542 in view of Glor et al., US 2012/0239364.

Regarding Claim 25.
The claimed invention of the ‘542 does not recite:
The method according to claim 24, wherein the database comprises said second representative parameters representative of a tooth identifier for an existing implant, an implant diameter for an existing implant, an implant height for an existing implant, a deviation angle for an existing implant, a rating identifier for an existing implant, an implant manufacturer, and an implant model
Glor teaches:
	The method according to claim 24, wherein the database comprises said second representative parameters representative of a tooth identifier for an existing implant, an implant diameter for an existing implant, an implant height for an existing implant, a deviation angle for an existing implant, a rating identifier for an existing implant, an implant manufacturer, and an implant model. (Glor, ¶ 10: “Implants can be chosen from a digital brands [example of manufacturer], lengths, diameters, etc.)” – wherein a skilled person would have inferred that these were existing – as to the tooth identifier, ¶ 161: “The latter distances are different for molars, premolars, incisors and canines.”, e.g. ¶ 159: “Some of the checks can be specific for or defined in function of a particular type of element (frontal vs. distal; incisor vs. canine, etc.).” – a skilled person would have inferred that the type of tooth is identified, i.e. an implant for an “incisor vs. canine” or for a “molar” 
	as to the rating identifier: ¶ 51: “automated methods to determine or verify the optimal amount, dimensions, position, direction and configuration of dental implants in the bone of the patient.” – this is an example of the database having rating identifiers, i.e. as part of the process to “verify the optimal...” implant plan
as to the deviation angle: ¶ 164: “...This approach has the advantage that the spatial boundaries for the restorative spaces of the implants or even potential implant axes can be predefined as part of the library.”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed ‘633 invention with the teachings from Glor on a method for “dental implant planning” (abstract) The motivation to combine would have been that “A first object of the present invention is to provide improved methods for (semi-) automatic dental implant planning based on biomechanical, aesthetic and functional consideration, using volume data, e.g. from a volumetric scan. An advantage of the 

Regarding Claim 26.
Glor teaches: 
	The method according to claim 25, wherein the one or more optimal dental implants are identified as a function of the comparison between said first representative parameters and said second representative parameters when said rating is minimized.  (Glor, ¶ 169 as cited above including the last sentence: “A weighted average value for the different scores can be used to evaluate the acceptability of the proposed implant plan.” which is an example of the rating being a combined function of said rating values – as to minimizing this “weighted average value” this would have been obvious as per ¶ 169: “This constitutes a global optimization problem, e.g. identification of optimal values for multiple parameters, which can be solved for instance using a cost function such as a discrete cost function.” – Glor’s “weighted average value” is a “cost function” for “global optimization”, wherein a skilled person would have found obvious that this would have included minimizing the value as the global optimum)

Regarding Claim 27.
Glor teaches: 
	The method according to claim 22, wherein said comparison between said first representative parameters and said second representative parameters is performed as a function of a different comparison priority. (Glor, ¶ 169 as cited above including the last weighted average value for the different scores can be used to evaluate the acceptability of the proposed implant plan.” – the “weighted” is an example of a comparison priority)

Regarding Claim 28.
Glor teaches: 
	The method according to claim 26, wherein minimizing said rating comprises comparing said deviation angle with predefined threshold values of deviation angles comprising a first predefined deviation angle threshold value and a second predefined deviation angle threshold value, wherein the first predefined deviation angle threshold value is less than the second predefined deviation angle threshold value. (Glor, ¶ 114: “FIG. 9 shows a single prosthetic element (7) relative to the jaw (2) of the patient. The spatial boundaries (4) limiting the possible implant positions are dictated by two point grids (8) on the incisal/occlusal and apical surfaces of the prosthetic element (7);” – in other words, there is a range of deviation angles within the depicted “spatial boundaries” – these limit the “possible implant positions” – as shown, there are two of these boundaries [two thresholds that are pre-defined], i.e. the implant angle and position must be within these two thresholds [hence, a skilled person would have also inferred that one threshold angle, e.g. from the left-boundary, is less than a second threshold angle, e.g. that of the right boundary])
to these including being predefined: ¶ 164: “This approach has the advantage that the spatial boundaries for the restorative spaces of the implants or even potential implant axes can be predefined as part of the library. The process, optionally automated, of determining an adequate implant plan can thereby be considerably accelerated.”

Regarding Claim 29.
Glor teaches: 
	The method according to claim 28, wherein comparing said deviation angle comprises recalculating said bone thickness and moving said surgical axis with respect to said ideal prosthetic axis maintained in a fixed position, so as to bring about a reduction in said variable deviation angle, wherein said recalculating and said moving are performed as long as the variable deviation angle remains greater than said first default threshold value of the deviation angle, said deviation angle being minimized when it is less than said first default threshold value of the deviation angle. (Glor, ¶ 114 and figure 9 for the “spatial boundaries (4) limiting the possible implant positions)” then see ¶ 169:  “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met. This constitutes a global optimization problem, e.g. identification of optimal values for multiple parameters, which can be solved for instance using a cost function such as a discrete cost function. Each individual parameter, e.g. position, length, angle, distance, orientation, etc., is associated with a scoring value. As the parameter is modified, for instance the angle of the implant is changed by 1° [example of a deviation angle], the score of the parameter is updated”   - also, see figure 15 as annotated above – in other words this teaches optimizing the implant that “the system incrementally corrects the individual implant positions, orientations, length and diameters until wherein the “orientations” are within said “spatial boundaries” – i.e. the optimization results in a final deviation “angle” within the “spatial boundaries” wherein during the optimization the bone height is recalculated (e.g., as part of the “length” optimization) 
	as to the direction of movement for the surgical axis: ¶ 149: one of the scores to optimize is “The extent to which the implant is centered in the bone (see FIG. 17).” and ¶ 151: “The extent to which the axis of the implant is centered in the contour of the incisal/occlusal point grid, the implants' long axis should preferably emerge in the centre of the occlusal surface of the teeth;” – in other words this scores based on how centered the implant is within the spatial boundaries of fig. 9 – as to the BRI for the reduction of the variable deviation angle, see fig. 9 in the instant specification and its description on at least page 15 – these depict that the “surgical ideal axis” is centered on the “ideal prosthetic axis”, e.g. the centering of Glor)

Regarding Claim 30.
Glor teaches: 
	The method according to claim 29, comprising:
	assigning a rating to said implant site as a function of said comparing said variable deviation angle with the default threshold value of the deviation angle, wherein said rating decreases as the deviation angle decreases and tends towards zero as the deviation angle tends towards its optimized value, wherein said assigning a rating includes moving the surgical axis, calculating a bone height of said bone, recalculating said first and second cervical distances and said first and second apical distances as a function of said variable deviation angle, identifying a corresponding optimal implant site, and identifying corresponding optimal dental implants. (Glor,  ¶ 149: one of the scores to optimize is “The extent to which the implant is centered in the bone (see FIG. 17).” and ¶ 151: “The extent to which the axis of the implant is centered in the contour of the incisal/occlusal point grid, the implants' long axis should preferably emerge in the centre of the occlusal surface of the teeth;” – these are examples of the rating as a function of the deviation angle, wherein the scores are optimal for a “centered” angle [example of the angle/score tends towards zero] – see ¶ 114  ¶ 114 and figure 9 for the “spatial boundaries (4) limiting the possible implant positions)” [examples of the thresholds] 
then ¶ 169: “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met....As the parameter is modified, for instance the angle of the implant is changed by 1 °, the score of the parameter is updated...A weighted average value for the different scores can be used to evaluate the acceptability of the proposed implant plan.”)

Regarding Claim 31.
Glor teaches: 
	The identification method according to claim 30, comprising at least one of:
	assigning a rating to a measure of said diameter of said at least partially cylindrical volumetric shape or said implant diameter based on a comparison between said diameter and one or more default diameter threshold values; (Glor, ¶ 169: “In more advanced diameters until the individual prerequisites are met...Each individual parameter, e.g. position, length, angle, distance, orientation, etc., is associated with a scoring value. ” and Glor, ¶ 162: “A limit can be set to the amount of different implant brands, lengths and/or diameters used for the treatment of a single patient.”)
	or assigning a rating to said height measurement as a function of a default height threshold value; (Glor, ¶ 169 and ¶ 162 as cited above, wherein for the height see the “length”) 
	or assigning a rating to said crown / root ratio based on a comparison between said crown / root ratio and one or more thresholds; (Glor, see ¶ 51: “The methods are based on predefined rules that relate to biomechanical considerations ( e.g. quantity of bone, quality of bone, etc.) and aesthetical considerations (e.g. shape of the tooth, emergence profile, etc.)” then see ¶ 161: “An illustrative example of a check that depends on the tooth type pertains to the evaluation of the achievable emergence profile (i.e. describes the manner in the tooth erupts from the gums) in function of the implant position. The criterion used to perform the check is based on a cross sectional view of the restorative element (tooth) (7) and the implant (6) under evaluation (see FIG. 19).” – this is an example of a crown/root ratio, i.e. the crown is, under the BRI, the “tooth”, and the root is the “implant”)
	or assigning a rating to said implant percentage within the bone based on a comparison between said implant percentage within the bone and one or more thresholds; (Glor, ¶¶ 147-156, specifically ¶ 150: “The quality of the bone around the implant, expressed for instance by the mean gray values of the voxels occupied by and in the immediate vicinity of the implant (6) in a volumetric image such as a CT image” – to clarify, ¶ 147 describes that the ¶¶ 148-156 are predefined rules that relate to biomechanical considerations ( e.g. quantity of bone, quality of bone, etc.) and aesthetical considerations (e.g. shape of the tooth, emergence profile, etc.).” )
	or assigning a rating to said bone density based on whether or not the bone density is greater than a density threshold.  (Glor, ¶¶ 147-156, including ¶ 150 – then see ¶ 11: “The quality of the bone is visualized in the computer program using, for example, Hounsfield units as a measure for bone density” – i.e., the bone quality score includes the “bone density”)

Regarding Claim 34.
	Claim 34 is rejected under a similar rationale as claim 25. 

Regarding Claim 35.
	Claim 35 is rejected under a similar rationale as claim 26. 

Regarding Claim 36.
Claim 36 is rejected under a similar rationale as claim 27. 

Regarding Claim 37.
Claim 37 is rejected under a similar rationale as claim 28. 

Regarding Claim 38.
Claim 38 is rejected under a similar rationale as claim 29. 

Regarding Claim 39.
Claim 39 is rejected under a similar rationale as claim 30. 

Regarding Claim 40
	Claim 40 is rejected under a similar rationale as claim 31. 

Double Patenting – 17/152,291
Claims 22-41 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 and 20 of copending Application No. 17/152291 in view of in view of Glor et al., US 2012/0239364.
This is a provisional nonstatutory double patenting rejection.
 Instant claims 22 and 41 are for “computer-implemented method” inventions, whereas claim 37 of the ‘633 is for a “system” – a skilled person would have found this distinction obvious, i.e. the system of the ‘633 would have obviously included being a computer. 

In addition, claim 9 of the ‘291 does not recite: 
providing a database comprising second representative parameters of existing dental implants;
	comparing said first representative parameters with said second representative parameters;
and identifying one or more optimal dental implants for said optimized implant site as a function of the comparison between said first representative parameters and said second representative parameters. 

Glor teaches:
providing a database comprising second representative parameters of existing dental implants; (Glor, abstract: “...(f) obtaining implant plans, (g) comparing implant plans to each other or to given criteria, (h) selecting or improving an implant plan.” then see ¶ 10: “Implants can be chosen from a digital implant library (different implant brands, lengths, diameters, etc.).” and for clarity ¶ 42: “placing implants from a digital implant library along the respective axes with the implant shoulders at a given distance from the entry point of the axes in the bone,”)
	comparing said first representative parameters with said second representative parameters;; (Glor, abstract: “...(f) obtaining implant plans, (g) comparing implant plans to each other or to given criteria, (h) selecting or improving an implant plan.” then see ¶ 10: “Implants can be chosen from a digital implant library (different implant brands, lengths, diameters, etc.).” – see ¶ 50 for clarity: “According to some embodiments of the present invention, the step of comparing implant plans to each other or to given criteria further may comprise incrementally adjusting individual implant dimensions, positions and orientations in according to a predetermined strategy until the planning score reaches a given threshold value.” )
and identifying one or more optimal dental implants for said optimized implant site as a function of the comparison between said first representative parameters and said second representative parameters.  (Glor, abstract: “selecting or improving an implant plan.” – the selection is an example of identifying and then selecting the implant plan, wherein as per at least ¶ 10 and ¶ 50 this includes the site for the implant and the implant configuration, on the optimal see at least ¶ 51: “According to a preferred embodiment of the invention, an automatic or semi-automatic dental implant planning involves using one or more automated methods to determine or verify the optimal amount, dimensions, position, direction and configuration of dental implants in the bone of the patient.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed ‘633 invention with the teachings from Glor on a method for “dental implant planning” (abstract) The motivation to combine would have been that “A first object of the present invention is to provide improved methods for (semi-) automatic dental implant planning based on biomechanical, aesthetic and functional consideration, using volume data, e.g. from a volumetric scan. An advantage of the present invention is to overcome at least some of the disadvantages of the prior art.’(Glor, ¶ 14)

In regards to instant independent claims 32 and 41, and the dependents thereof – these are rejected under a similar rationale as claim 22, and the dependents thereof, below. 


Application # 16/486,513
Application # 17/152291
Regarding Claim 22.

	A computer-implemented method of identifying at least one dental implant for an implant site, the method comprising:
	graphically simulating, via a computer-implemented simulation graphic, an anatomy of an envisioned dental prosthesis and of a respective edentulous site corresponding to an identified tooth, wherein said envisioned dental prosthesis is couplable to a dental implant that is insertable into a maxillary bone;
	simulating an optimized implant site in said maxillary bone, wherein said optimized implant site has an at least partially cylindrical volumetric shape inscribed in a circumscribing volume, said simulation being performed as a function of at least said identified tooth, a first cervical distance of said maxillary bone at an edentulous site, a first apical distance of said maxillary bone at said edentulous site, a second cervical distance of said maxillary bone at said edentulous site, a second apical distance of said maxillary bone at said edentulous site, a first bone height of said maxillary bone at said edentulous site, and a variable deviation angle;
	wherein the optimized implant site is further simulated as a function of first representative parameters thereof comprising at least a diameter of said at least partially cylindrical volumetric shape and a height of said at least partially cylindrical volumetric shape, wherein said first representative parameters have values varying as a function of said variable deviation angle;
	

Regarding Claim 9

	A system for simulating an optimized implant site, the system comprising:
	a computer-implemented graphic simulator that is configured to graphically simulate an anatomy of a provided dental prosthesis and a respective edentulous site corresponding to an identified tooth, wherein said provided dental prosthesis is couplable to a dental implant that is insertable into a maxillary bone;
	a processing unit configured to simulate an optimized implant site starting from the simulation of the anatomy of the provided dental prosthesis, wherein the processing unit comprises:
	a first calculation module configured to calculate an ideal prosthetic axis for the provided dental prosthesis as a function of said simulation, wherein said ideal prosthetic axis is an axis crossing an ideal point of the provided dental prosthesis according to the identified tooth;
	a second calculation module configured to calculate a cervical distance and an apical distance of said maxillary bone at said edentulous site as a function of said graphical simulation, wherein the cervical distance and the apical distance are calculated in a first direction relative to said maxillary bone, wherein said cervical distance is detected at a cervical height relative to a reference height;
	a third calculation module configured to calculate an ideal surgical axis on said maxillary bone as a function of said cervical distance and of said apical distance, wherein said ideal surgical axis is an axis configured to perform an ideal halving of the bone quantity of the maxillary bone at the edentulous site, wherein the ideal prosthetic axis and the ideal surgical axis define a reference system for said dental implant, and wherein said ideal prosthetic axis and said ideal surgical axis are offset by a deviation angle;
	33EMAN_0022_US02 a fourth calculation module configured to calculate a bone height of said maxillary bone as a function of said calculated cervical distance and apical distance, wherein said bone height is representative of a bone availability of said maxillary bone at said edentulous site;
	a movement module configured to move said ideal surgical axis by determining a compromise surgical axis corresponding to a variable deviation angle with respect to said ideal prosthetic axis;
	and a simulation module configured to simulate said optimized implant site in said maxillary bone, wherein said optimized implant site has at least a partially cylindrical volumetric shape inscribed within an expected circumscribing volume, said simulation being performed as a function of at least said identified tooth, said cervical distance, said apical distance, said bone height, and said variable deviation angle;
	wherein said cervical distance, said apical distance, and said bone height are variable as a function of said variable deviation angle, and wherein said optimized implant site is determined by varying said variable deviation angle. 


Regarding Claim 23.

	The method of claim 22, further comprising:
	calculating an ideal prosthetic axis for said envisioned dental prosthesis as a function of said graphic simulation, wherein said ideal prosthetic axis is an axis crossing an ideal point of the envisioned dental prosthesis as a function of the identified tooth;
	calculating the first cervical distance and the first apical distance of said maxillary bone at said edentulous site as a function of said graphic simulation, wherein the first cervical distance and the first apical distance are calculated in a first direction relative to said maxillary bone, and wherein said first cervical distance is detected at a first cervical portion with respect to a reference portion;
	calculating the second cervical distance and the second apical distance of said maxillary bone at said edentulous site as a function of said graphic simulation, wherein the first cervical distance and the first apical distance are calculated in a second direction relative to the maxillary bone;
	calculating an ideal surgical axis on said maxillary bone as a function of said first and second cervical distances and said first and second apical distances, wherein said ideal surgical axis is an axis configured to perform an ideal halving of the bone quantity of the maxillary bone at the edentulous site, wherein the ideal prosthetic axis and the ideal surgical axis define a reference system for said dental implant, and wherein said ideal prosthetic axis and said ideal surgical axis are offset by a deviation angle;
	calculating a bone height of said maxillary bone as a function of said first cervical distance and said first apical distance, wherein said bone height is representative of a bone availability of said maxillary bone at said edentulous site;
	and moving said ideal surgical axis so as to determine a surgical compromise axis corresponding to the variable deviation angle with respect to said ideal prosthetic axis. 


Regarding claim 9

a first calculation module configured to calculate an ideal prosthetic axis for the provided dental prosthesis as a function of said simulation, wherein said ideal prosthetic axis is an axis crossing an ideal point of the provided dental prosthesis according to the identified tooth;
a second calculation module configured to calculate a cervical distance and an apical distance of said maxillary bone at said edentulous site as a function of said graphical simulation, wherein the cervical distance and the apical distance are calculated in a first direction relative to said maxillary bone, wherein said cervical distance is detected at a cervical height relative to a reference height;
	a third calculation module configured to calculate an ideal surgical axis on said maxillary bone as a function of said cervical distance and of said apical distance, wherein said ideal surgical axis is an axis configured to perform an ideal halving of the bone quantity of the maxillary bone at the edentulous site, wherein the ideal prosthetic axis and the ideal surgical axis define a reference system for said dental implant, and wherein said ideal prosthetic axis and said ideal surgical axis are offset by a deviation angle;
33EMAN_0022_US02 a fourth calculation module configured to calculate a bone height of said maxillary bone as a function of said calculated cervical distance and apical distance, wherein said bone height is representative of a bone availability of said maxillary bone at said edentulous site;
	a movement module configured to move said ideal surgical axis by determining a compromise surgical axis corresponding to a variable deviation angle with respect to said ideal prosthetic axis;

Regarding Claim 24.

The method according to claim 22, wherein said first representative parameters further comprise one or more rating values of said optimized implant site defined as a function of a comparison between said first representative parameters and reference threshold values, Page 4 of 12DOCKET NO.: EMAN_0023_USPATENT Application No.: 16/486,513 Preliminary Amendment - First Action Not Yet Receivedwherein said optimized implant site is identified with a rating defined as a combined function of said rating values. 


Regarding Claim 20.

The system according to claim 9, wherein said simulation module is configured to simulate said optimized implant site based on at least one of. a crown / root ratio;
	a percentage of implant within the bone;
	a density of the maxillary bone;
	or a global rating of said optimized implant site.





Regarding Claim 25.
Glor teaches:
	The method according to claim 24, wherein the database comprises said second representative parameters representative of a tooth identifier for an existing implant, an implant diameter for an existing implant, an implant height for an existing implant, a deviation angle for an existing implant, a rating identifier for an existing implant, an implant manufacturer, and an implant model. (Glor, ¶ 10: “Implants can be chosen from a digital implant [i.e. library of implant models] library (different implant brands [example of manufacturer], lengths, diameters, etc.)” – wherein a skilled person would have inferred that a skilled person would have inferred that the type of tooth is identified, i.e. an implant for an “incisor vs. canine” or for a “molar” 
	as to the rating identifier: ¶ 51: “automated methods to determine or verify the optimal amount, dimensions, position, direction and configuration of dental implants in the bone of the patient.” – this is an example of the database having rating identifiers, i.e. as part of the process to “verify the optimal...” implant plan
as to the deviation angle: ¶ 164: “...This approach has the advantage that the spatial boundaries for the restorative spaces of the implants or even potential implant axes can be predefined as part of the library.”)

Regarding Claim 26.
Glor teaches: 
	The method according to claim 25, wherein the one or more optimal dental implants are identified as a function of the comparison between said first representative parameters and said second representative parameters when said rating is minimized.  (Glor, ¶ 169 as cited above including the last sentence: “A weighted average value for the different scores can be used to evaluate the acceptability of the proposed implant plan.” which is an example of the rating being a combined function of said rating values – as to minimizing this “weighted average value” this would have been obvious as per ¶ 169: “This constitutes a global optimization 

Regarding Claim 27.
Glor teaches: 
	The method according to claim 22, wherein said comparison between said first representative parameters and said second representative parameters is performed as a function of a different comparison priority. (Glor, ¶ 169 as cited above including the last sentence: “A weighted average value for the different scores can be used to evaluate the acceptability of the proposed implant plan.” – the “weighted” is an example of a comparison priority)

Regarding Claim 28.
Glor teaches: 
	The method according to claim 26, wherein minimizing said rating comprises comparing said deviation angle with predefined threshold values of deviation angles comprising a first predefined deviation angle threshold value and a second predefined deviation angle threshold value, wherein the first predefined deviation angle threshold value is less than the second predefined deviation angle threshold value. (Glor, ¶ 114: “FIG. 9 shows a single prosthetic element (7) relative to the jaw (2) of the patient. The spatial boundaries (4) limiting the possible implant positions are dictated by two point grids (8) on the incisal/occlusal and apical surfaces of the prosthetic element (7);” – in other words, there is a range of deviation angles within the depicted “spatial boundaries” – these limit the “possible implant positions” – as shown, there are two of these boundaries [two thresholds that are pre-defined], i.e. the implant angle and position must be within these two thresholds [hence, a skilled person would have also inferred that one threshold angle, e.g. from the left-boundary, is less than a second threshold angle, e.g. that of the right boundary])
to these including being predefined: ¶ 164: “This approach has the advantage that the spatial boundaries for the restorative spaces of the implants or even potential implant axes can be predefined as part of the library. The process, optionally automated, of determining an adequate implant plan can thereby be considerably accelerated.”

Regarding Claim 29.
Glor teaches: 
	The method according to claim 28, wherein comparing said deviation angle comprises recalculating said bone thickness and moving said surgical axis with respect to said ideal prosthetic axis maintained in a fixed position, so as to bring about a reduction in said variable deviation angle, wherein said recalculating and said moving are performed as long as the variable deviation angle remains greater than said first default threshold value of the deviation angle, said deviation angle being minimized when it is less than said first default threshold value of the deviation angle. (Glor, ¶ 114 and figure 9 for the “spatial boundaries (4) limiting the possible implant positions)” then see ¶ 169:  “In more advanced implementations of the length and diameters until the individual prerequisites are met. This constitutes a global optimization problem, e.g. identification of optimal values for multiple parameters, which can be solved for instance using a cost function such as a discrete cost function. Each individual parameter, e.g. position, length, angle, distance, orientation, etc., is associated with a scoring value. As the parameter is modified, for instance the angle of the implant is changed by 1° [example of a deviation angle], the score of the parameter is updated”   - also, see figure 15 as annotated above – in other words this teaches optimizing the implant that “the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met.” wherein the “orientations” are within said “spatial boundaries” – i.e. the optimization results in a final deviation “angle” within the “spatial boundaries” wherein during the optimization the bone height is recalculated (e.g., as part of the “length” optimization) 
	as to the direction of movement for the surgical axis: ¶ 149: one of the scores to optimize is “The extent to which the implant is centered in the bone (see FIG. 17).” and ¶ 151: “The extent to which the axis of the implant is centered in the contour of the incisal/occlusal point grid, the implants' long axis should preferably emerge in the centre of the occlusal surface of the teeth;” – in other words this scores based on how centered the implant is within the spatial boundaries of fig. 9 – as to the BRI for the reduction of the variable deviation angle, see fig. 9 in the instant specification and its description on at least page 15 – these depict that the “surgical ideal axis” is centered on the “ideal prosthetic axis”, e.g. the centering of Glor)

Regarding Claim 30.
Glor teaches: 
	The method according to claim 29, comprising:
	assigning a rating to said implant site as a function of said comparing said variable deviation angle with the default threshold value of the deviation angle, wherein said rating decreases as the deviation angle decreases and tends towards zero as the deviation angle tends towards its optimized value, wherein said assigning a rating includes moving the surgical axis, calculating a bone height of said bone, recalculating said first and second cervical distances and said first and second apical distances as a function of said variable deviation angle, identifying a corresponding optimal implant site, and identifying corresponding optimal dental implants. (Glor,  ¶ 149: one of the scores to optimize is “The extent to which the implant is centered in the bone (see FIG. 17).” and ¶ 151: “The extent to which the axis of the implant is centered in the contour of the incisal/occlusal point grid, the implants' long axis should preferably emerge in the centre of the occlusal surface of the teeth;” – these are examples of the rating as a function of the deviation angle, wherein the scores are optimal for a “centered” angle [example of the angle/score tends towards zero] – see ¶ 114  ¶ 114 and figure 9 for the “spatial boundaries (4) limiting the possible implant positions)” [examples of the thresholds] 
then ¶ 169: “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met....As the parameter is modified, for instance the angle of the implant is changed by 1 °, the score of the parameter is updated...A weighted )
Regarding Claim 31.
Glor teaches: 
	The identification method according to claim 30, comprising at least one of:
	assigning a rating to a measure of said diameter of said at least partially cylindrical volumetric shape or said implant diameter based on a comparison between said diameter and one or more default diameter threshold values; (Glor, ¶ 169: “In more advanced implementations of the embodiment, the system incrementally corrects the individual implant positions, orientations, length and diameters until the individual prerequisites are met...Each individual parameter, e.g. position, length, angle, distance, orientation, etc., is associated with a scoring value. ” and Glor, ¶ 162: “A limit can be set to the amount of different implant brands, lengths and/or diameters used for the treatment of a single patient.”)
	or assigning a rating to said height measurement as a function of a default height threshold value; (Glor, ¶ 169 and ¶ 162 as cited above, wherein for the height see the “length”) 
	or assigning a rating to said crown / root ratio based on a comparison between said crown / root ratio and one or more thresholds; (Glor, see ¶ 51: “The methods are based on predefined rules that relate to biomechanical considerations ( e.g. quantity of bone, quality of bone, etc.) and aesthetical considerations (e.g. shape of the tooth, emergence profile, etc.)” then see ¶ 161: “An illustrative example of a check that depends on the tooth type pertains to the evaluation of the achievable emergence profile (i.e. describes the manner in the tooth erupts from the gums) in function of the implant position. The criterion used to perform the check is based on a cross sectional view of the restorative element (tooth) (7) and the implant (6) under evaluation (see FIG. 19).” – this is an example of a crown/root ratio, i.e. the crown is, under the BRI, the “tooth”, and the root is the “implant”)
	or assigning a rating to said implant percentage within the bone based on a comparison between said implant percentage within the bone and one or more thresholds; (Glor, ¶¶ 147-156, specifically ¶ 150: “The quality of the bone around the implant, expressed for instance by the mean gray values of the voxels occupied by and in the immediate vicinity of the implant (6) in a volumetric image such as a CT image” – to clarify, ¶ 147 describes that the ¶¶ 148-156 are examples of the “individual scores”/”checks” and see ¶ 51: “The methods are based on predefined rules that relate to biomechanical considerations ( e.g. quantity of bone, quality of bone, etc.) and aesthetical considerations (e.g. shape of the tooth, emergence profile, etc.).” )
	or assigning a rating to said bone density based on whether or not the bone density is greater than a density threshold.  (Glor, ¶¶ 147-156, including ¶ 150 – then see ¶ 11: “The quality of the bone is visualized in the computer program using, for example, Hounsfield units as a measure for bone density” – i.e., the bone quality score includes the “bone density”)

Regarding Claim 34.
	Claim 34 is rejected under a similar rationale as claim 25. 

Regarding Claim 35.
	Claim 35 is rejected under a similar rationale as claim 26. 

Regarding Claim 36.
Claim 36 is rejected under a similar rationale as claim 27. 

Regarding Claim 37.
Claim 37 is rejected under a similar rationale as claim 28. 

Regarding Claim 38.
Claim 38 is rejected under a similar rationale as claim 29. 

Regarding Claim 39.
Claim 39 is rejected under a similar rationale as claim 30. 

Regarding Claim 40
	Claim 40 is rejected under a similar rationale as claim 31. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Rajput et al., “A Brief Chronological Review of Dental Implant History”, 2016 – see the abstract and page 2 
Block, “Dental Implants: The Last 100 Years”, 2017 – see the abstract, see the section “Early 20th Century” and figure 1 and see the section “Advances in Treatment Planning” including the subsections – see pages 22-24, section “The Use of Navigation to Guide Implant Placement” which teaches:  When implants were used in the late 1970s and 1980s, clinicians used panoramic and periapical radiographs, models of the arches, and physical evaluation to determine the presence of bone. When an implant was placed in the edentulous patient, a duplicated denture was often used to guide implant angulation, although the amount of bone determined implant placement more than did the prosthesis...It became obvious that the implants serving as anchors for teeth required accurate placement, which was prosthesis dependent, not bone dependent. It became the responsibility of the surgeon to re-create lost bone for ideal implant positioning.”
Moon et al., “Clinical problems of computer-guided implant surgery”, 2016 – see the abstract and figure 4
Rojas-Vizcaya, “Biological Aspects as a Rule for Single Implant Placement. The 3A-2B Rule: A Clinical Report”, 2013 – see the abstract, see figure 3
Avrampou et al., “Virtual implant planning in the edentulous maxilla: criteria for decision making of prosthesis design”, 2011 – see the abstract, see the section “Computer-assisted implant planning”  and table 1, also see page 154, col. 1 
Sachdeva et al., US 2014/0329194 – see the abstract and figure 1
Nilsson, US 2012/0282567 – see the abstract, and ¶ 94
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147